Exhibit 10.1

 

AGENCY AGREEMENT

 

This Agency Agreement (this “Agreement”) is made as of August 13, 2008, by and
between Linens Holding Co., a Delaware corporation, with a principal place of
business at 6 Brighton Road, Clifton, NJ, and its affiliated debtors and
debtors-in-possession (collectively, the “Merchant”) and a joint venture
comprised of Gordon Brothers Retail Partners, LLC, a Delaware limited liability
company and Hilco Merchant Resources, LLC, a Delaware joint venture (the
“Agent”).

 

R E C I T A L S

 

WHEREAS, on May 2, 2008 (the “Petition Date”), each entity comprising Merchant
filed a voluntary petition for relief under Chapter 11 of Title 11, United
States Code, 11 U.S.C. §§ 101-1330 (the “Bankruptcy Code”) in the United States
Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”), Case
No. 08-10832 (CSS) (the “Bankruptcy Case”);

 

WHEREAS, the Merchant operates retail stores in the United States and desires
that the Agent act as the Merchant’s exclusive agent for the limited purposes
of: (a) selling all of the Merchandise (as hereinafter defined) located in
Merchant’s retail store location(s) identified on Exhibit 1A attached hereto
(each individually a “Store,” and collectively the “Stores”), and certain of the
Merchandise located at Merchant’s distribution centers that has been or will be
transferred by Merchant to the Stores, “), and subject to Merchant’s exercise of
the Additional Stores Inclusion Option, one or more of the Additional Stores
identified in Exhibit 5.5 hereof by means of a promotional, store closing, or
similar sale (as further described below, the “Sale”); and (b) disposing of the
Owned FF&E in the Stores; and

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Agent and the Merchant hereby
agree as follows:

 

Section 1.                                            Defined Terms.  The terms
set forth below are defined in the referenced sections of this Agreement:

 

Defined Term

 

Section Reference

 

 

 

Ad Hoc Noteholder Committee

 

Section 2.4(b)

Adjustment Amount

 

Section 3.3(a)

Agency Accounts

 

Section 7.2(a)

Agency Documents

 

Section 11.1(b)

Agent

 

Preamble

Agent Indemnified Parties

 

Section 13.1

Agent’s Fee

 

Section 3.1(b)

Applicable Cost Value

 

Section 5.3(a)

Applicable General Laws

 

Section 2(c)

Approval Order

 

Section 2(b)

 

--------------------------------------------------------------------------------


 

Auction Order

 

Recitals

Bankruptcy Case

 

Recitals

Bankruptcy Court

 

Recitals

Bankruptcy Code

 

Recitals, Section 2(c)

Beneficiaries

 

Section 3.4

Benefits Cap

 

Section 4.1(b)

Bidding Procedures

 

Section 15.11

Break-Up Fee

 

Section 15.12

Central Service Expenses

 

Section 4.1(i)

Cost File

 

Section 5.3(a)

Cost Factor

 

Section 11.1(m)

Cost Factor Threshold

 

Section 11.1(m)

Cost Value

 

Section 5.3(a)

Court

 

Section 2(b)

Defective Merchandise

 

Section 5.2(b)

Designated Deposit Accounts

 

Sections 7.2(b)

DIP Orders

 

Section 2.4(b)

Display Merchandise

 

Section 5.2(b)

Distribution Center Merchandise

 

Section 5.2(b)

Domestic Merchandise

 

Section 5.2(b)

Estimated Guaranteed Amount

 

Section 3.3(a)

Events of Default

 

Section 14

Excluded Benefits

 

Section 4.1(ii)

Excluded Defective Merchandise

 

Section 5.2(b)

Excluded Price Adjustments

 

Section 11.1(m)

Expenses

 

Section 4.1

FF&E

 

Section 5.2(a)

Final Inventory Report

 

Section 3.3(a)

GECC

 

Section 2(b)

Global Inventory Adjustment

 

Section 5.3(b)

Gross Rings

 

Section 6.3

Guaranteed Amount

 

Section 3.1(a)

Guaranty Percentage

 

Section 3.1(a)

Imported Merchandise

 

Section 5.2(b)

Indenture Trustee

 

Section 2.4(b)

Intercreditor Agreement

 

Section 2.4(b)

Interim DIP Order

 

Section 2.4(b)

Initial Guaranty Payment

 

Section 3.3(a)

Insurance Proceeds Threshold

 

Section 7.1

Interim Receipt Deadline

 

Section 5.3(a)

Inventory Location

 

Section 5.1

Inventory Taking

 

Section 5.1(a)

Inventory-Taking Service

 

Section 5.1(a)

Inventory-Taking Instructions

 

Section 5.1(a)

Lenders

 

Section 2(b)

 

2

--------------------------------------------------------------------------------


 

Lenders’ Designated Account

 

Section 3.3(a)

Letter of Credit

 

Section 3.4

Liquidation Sale Laws

 

Section 2(c)

Lowest Location Price

 

Section 11.1(m)

Merchandise

 

Section 5.2(a)

Merchandise Threshold

 

Section 3.1(c)

Merchant

 

Preamble

Merchant Consignment Goods

 

Sections 5.4

Minimum Overbid

 

Section 15.12

Noteholders

 

Section 2.4(b)

Notes

 

Section 2.4(b)

Occupancy Expenses

 

Section 4.1(iii)

On-Order Merchandise

 

Section 5.2

Owned FF&E

 

Section 15.9

Payment Date

 

Section 3.3(a)

Petition Date

 

Recitals, Section 2(b)

Proceeds

 

Section 7.1

Recovery Amount

 

Section 3.1(b)

Remaining DC Merchandise

 

Section 5.1(c)

Remaining DC Merchandise Count

 

Section 5.1(c)

Remaining Merchandise

 

Section 3.2(b)

Retail Price

 

Section 11.1(m)

Retained Employee

 

Section 9.1

Retention Bonuses

 

Section 9.4

Returned Defective Merchandise

 

Section 8.5

Returned Merchandise

 

Section 8.5

Returned Merchandise Log

 

Section 8.5

Sale

 

Recitals

Sale Commencement Date

 

Section 6.1

Sale Guidelines

 

Section 8.1

Sale Term

 

Section 6.1

Sale Termination Date

 

Section 6.1

Sales Taxes

 

Section 8.3

Sales Taxes Account

 

Section 8.3

Sharing Threshold

 

Section 3.1(b)

Shipping Variance

 

Section 5.1(c)

Shipping Variance Response

 

Section 5.1(c)

Store(s)

 

Recitals

Supplies

 

Section 8.4

WARN Act

 

Section 9.1

 

Section 2. Appointment of Agent/Liquidation Sale Laws/Approval Order. 
(a) Effective upon the entry of the Approval Order, the Merchant hereby appoints
the Agent, and the Agent hereby agrees to serve, as the Merchant’s exclusive
agent for the limited purpose of conducting

 

3

--------------------------------------------------------------------------------


 

the Sale at the Stores and disposing of the Owned FF&E in the Stores in
accordance with the terms and conditions of this Agreement.

 

(b)                                 On July 3, 2008 Merchant filed an expedited
motion with the Bankruptcy Court, for entry of an order approving this Agreement
and authorizing Merchant and Agent to conduct the Sale in accordance with the
terms hereof (the “Approval Order”).  The Approval Order shall provide, in a
form reasonably satisfactory to the Merchant and Agent, inter alia, that
(i) this Agreement (and each of the transactions contemplated hereby) is
approved in its entirety; (ii) Merchant and Agent shall be authorized to
continue to take any and all actions as may be necessary or desirable to
implement this Agreement and each of the transactions contemplated hereby;
(iii) Agent shall be entitled to sell all Merchandise hereunder free and clear
of all liens, claims or encumbrances thereon, with any presently existing liens
encumbering all or any portion of the Merchandise or the Proceeds attaching only
to the Guaranteed Amount and other amounts to be received by Merchant under this
Agreement; (iv) Agent shall have the right to use the Stores and all related
Store services, furniture, fixtures, equipment and other assets of Merchant as
designated hereunder for the purpose of conducting the Sale, free of any
interference from any entity or person subject to compliance with the Sale
Guidelines and Approval Order with respect to the Assets; (v) Agent, as agent
for Merchant, is authorized to conduct, advertise, post signs and otherwise
promote the Sale as a “store closing,” “sale on everything,” “everything must
go,” or similar themed sale, in accordance with the Sale Guidelines (as the same
may be modified and approved by the Bankruptcy Court) and without compliance
with the Liquidation Sale Laws, subject to compliance with the Sale Guidelines
and Approval Order; provided, however, Agent shall not advertise the Sale as a
“going-out-of-business sale”; (vi) Agent shall be granted a limited license and
right to use until the Sale Termination Date the trade names, logos and customer
lists relating to and used in connection with the operation of the Stores,
solely for the purpose of advertising the Sale in accordance with the terms of
this Agreement; (vii) all newspapers and other advertising media in which the
Sale is advertised shall be directed to accept the Approval Order as binding and
to allow Merchant and Agent to consummate the transactions provided for in this
Agreement, including, without limitation, the conducting and advertising of the
Sale in the manner contemplated by this Agreement; (viii) all utilities,
landlords, creditors and all persons acting for or on their behalf shall not
interfere with or otherwise impede the conduct of the Sale, institute any action
in any court (other than in the Bankruptcy Court) or before any administrative
body which in any way directly or indirectly interferes with or obstructs or
otherwise impedes the conduct of the Sale; (ix) the Bankruptcy Court shall
retain jurisdiction over the parties to enforce this Agreement; (x) Agent shall
not be liable for any claims against the Merchant other than as expressly
provided for in this Agreement; (xi) to the extent the Agent is owed the
Adjustment Amount, and the Lenders received the Adjustment Amount, then the
Lenders shall promptly, upon the written request of the Agent, disgorge and
remit the Adjustment Amount to the Agent; and (xii) Agent shall be granted a
valid, binding, enforceable and perfected security interest in the Merchandise
and the Proceeds as provided for in Section 16 hereof.  Subject to the rights
and limitations set forth in that certain Intercreditor Agreement, dated
February 14, 2006 (as amended by that certain Joinder and Acknowledgement
Agreement dated October 24, 2007, the “Intercreditor Agreement”), and the
interim order, dated May 2, 2008, authorizing Merchant to, inter alia, obtain
postpetition secured financing and use cash collateral (the “Interim DIP Order”,
and

 

4

--------------------------------------------------------------------------------


 

together with any subsequent or final order approving same, the “DIP Order”),
any Approval Order shall be in form and substance reasonably acceptable to
General Electric Capital Corporation (“GECC”), as agent for itself and
Merchant’s other secured lenders (collectively, the “Lenders”), the Ad Hoc
Committee (the “Ad Hoc Noteholder Committee”) of Holders (the “Noteholders”) of
Senior Floating Rate Notes due 2014 issued by Linens ‘n Things, Inc. and Linens
‘n Things Center, Inc. (the “Notes”) and The Bank of New York (the “Indenture
Trustee”), as collateral agent and trustee under the indenture, dated as of
February 14, 2006, relating to the Notes.

 

(c)          Subject to entry of the Approval Order, Agent shall be authorized
to advertise the Sale as a “store closing,” “sale on everything,” “everything
must go,” or similar-themed sale, and the Approval Order shall provide that
Agent shall be required to comply with applicable federal, state and local laws,
regulations and ordinances, including, without limitation, all laws and
regulations relating to advertising, permitting, privacy, consumer protection,
occupational health and safety and the environment, together with all applicable
statutes, rules, regulations and orders of, and applicable restrictions imposed
by, governmental authorities (collectively, the “Applicable General Laws”),
other than all applicable laws, rules and regulations in respect of “going out
of business,” “store closing” or similar-themed sales (collectively, the
“Liquidation Sale Laws”), provided that such Sale is conducted in accordance
with the terms of this Agreement, the Sale Guidelines and Approval Order.

 

Section 3.                                            Consideration to Merchant
and Agent.

 

3.1                                                         Payments to
Merchant.

 

(A)                                  AS A GUARANTY OF AGENT’S PERFORMANCE
HEREUNDER, AGENT GUARANTEES THAT MERCHANT SHALL RECEIVE ONE HUNDRED TWO AND SIX
TENTHS OF ONE PERCENT (102.6%) (THE “GUARANTY PERCENTAGE”) OF THE AGGREGATE COST
VALUE OF THE MERCHANDISE INCLUDED IN THE SALE (THE “GUARANTEED AMOUNT”), WHICH
GUARANTEED AMOUNT SHALL BE PAID AT SUCH TIME AND IN SUCH MANNER AS SHALL
HEREINAFTER BE PROVIDED

 

(b)                                 To the extent that Proceeds exceed the sum
of (x) the Guaranteed Amount, (y) Expenses of the Sale and (z) five percent (5%)
of the aggregate Cost Value of the Merchandise included in the Sale (the
“Agent’s Fee”) (the sum of (x), (y) and (z), the “Sharing Threshold”), then all
remaining Proceeds of the Sale above the Sharing Threshold shall be shared fifty
percent (50%) to Merchant and fifty percent (50%) to Agent.  All amounts, if
any, to be received by Merchant from Proceeds in excess of the Sharing Threshold
shall be referred to as the “Recovery Amount.”  Agent shall pay to Merchant the
Guaranteed Amount and the Recovery Amount, if any, in the manner and at the
times specified in Section 3.3 below.  The Guaranteed Amount and the Recovery
Amount will be calculated based upon the aggregate Cost Value of the Merchandise
as determined by (A) the final certified report of the Inventory Taking Service
after verification and reconciliation thereof by Agent and Merchant, (B) the
aggregate Cost Value of the Distribution Center Merchandise and On-Order
Merchandise included in the Sale, and (C) the aggregate Cost Value of the
Merchandise subject to Gross Rings, as adjusted for shrinkage per this
Agreement.   To the extent that Merchant is entitled to receive a Recovery

 

5

--------------------------------------------------------------------------------


 

Amount from Proceeds, Agent shall pay such Recovery Amount as part of the Final
Reconciliation under Section 8.7, as soon as commercially reasonable after the
Sale Termination Date.

 

(c)                                  The Guaranty Percentage has been fixed
based upon the aggregate Cost Value of the Merchandise, excluding Additional
Nate Berkus Merchandise, Excess On-Going Store Merchandise, and Additional
Wamsutta Merchandise (collectively the “Additional Transfer Merchandise”), and
without taking into account the Global Inventory Adjustment, being not less than
$55,000,000 (the “Merchandise Threshold”).  To the extent that the aggregate
Cost Value of the Merchandise included in the Sale, without taking into account
the Global Inventory Adjustment, is less than the Merchandise Threshold, the
Guaranty Percentage shall be adjusted in accordance with Exhibit 3.1(c) annexed
hereto (in addition to any adjustment applicable pursuant to section
11.1(m) hereof), as and where applicable.  In lieu of the foregoing adjustment
to the Guaranty Percentage, Merchant may, at its election, transfer into the
Stores additional goods acceptable to Agent with respect to mix, balance,
quality, pricing and margin, at Merchant’s expense, to meet the minimum
threshold (the “Transferred Goods”) which Transferred Goods shall be included as
Merchandise; provided however, within 48 hours of the completion of the
Inventory Taking in the Stores and the selection of the Transferred Goods, Agent
shall provide Merchant with  written notice designating the Store locations to
which Merchant shall ship such Transferred Goods.  Irrespective of the
achievement of the Merchandise Threshold, the Merchant may also transfer such
other finished goods inventory to the Stores as Agent shall agree, and such
inventory shall be deemed to be Transferred Goods for all purposes of this
Agreement.

 

3.2                                 Compensation to Agent.  Subject to entry of
the Approval Order:

 

(a)                                  Agent shall receive, as its compensation
for services rendered to Merchant, the Agent’s Fee, plus all remaining Proceeds
of the Sale after payment of the Guaranteed Amount, Expenses of the Sale, and
the Recovery Amount, if any, and all other amounts payable to Merchant from
Proceeds hereunder.  Pursuant to Section 15.9, the Agent shall also be entitled
to receive a commission based on the net proceeds of the sale of FF&E.

 

(b)                                 All Merchandise remaining at the Sale
Termination Date (the “Remaining Merchandise”) shall become the property of
Agent, free and clear of all liens, claims and encumbrances of any kind or
nature, subject to Merchant’s right to payment of the Recovery Amount, if any,
and any other amount owing hereunder, and the proceeds received by Agent from
the disposition, in a commercially reasonable manner, of such unsold Merchandise
shall constitute Proceeds hereunder.  Notwithstanding the foregoing, Agent shall
exercise commercially reasonable efforts to dispose of all of the Merchandise
during the Sale Term.

 

3.3                                 Time of Payments.

 

(a)                                  On the first business day following
issuance of the Approval Order (the “Payment Date”), Agent shall pay to Merchant
an amount (the “Initial Guaranty Payment”) equal to ninety percent (90%) of the
product of (i) the Guaranty Percentage and the estimated aggregate Cost Value of
the Merchandise to be included in the Sale as reflected on Merchant’s

 

6

--------------------------------------------------------------------------------


 

books and records on the last business day immediately preceding the Sale
Commencement Date (the “Estimated Guaranteed Amount”) by wire transfer to the
account designated by GECC prior to the Payment Date (the “Lenders’ Designated
Account).  The balance of the Guaranteed Amount, if any, shall be paid by Agent
by wire transfer to the account designated by GECC on the earlier of (i) the
second business day following the issuance of the final report of the aggregate
Cost Value of the Merchandise included in the Sale by the Inventory Taking
Service, after review, reconciliation and verification thereof by Agent and
Merchant in consultation with Lenders, (the “Final Inventory Report”); provided,
however, that Merchant and Agent shall exercise reasonable best efforts to
reconcile the Inventory Taking within ten (10) days after its completion and
(ii) the date that is thirty (30) days after the Sale Commencement Date, in
which case the payment shall be of the undisputed balance of the Guaranteed
Amount.  In the event that the Final Inventory Report is issued after payment of
the undisputed portion of the Guaranteed Amount, or in the event that the
Initial Guaranty Payment exceeds the Guaranteed Amount, the Agent or Merchant,
as the case may be, shall pay to the Merchant or Agent, as the case may be, the
amount (the “Adjustment Amount”) by which the actual Guaranteed Amount exceeds
or is less than the sum of the Initial Guaranty Payment and the undisputed
balance of the Guaranteed Amount actually paid as set forth above, within three
(3) business days after the Final Inventory Report has been issued.   To the
extent that Merchant is entitled to receive a Recovery Amount from Proceeds,
Agent shall pay such Recovery Amount as part of the Final Reconciliation under
Section 8.7, as soon as commercially reasonable after the Sale Termination
Date.  To the extent that the Agent is owed the Adjustment Amount, and the
Lenders received the Adjustment Amount, then the Lenders shall promptly, upon
the written request of Agent, disgorge and remit the Adjustment Amount to Agent.

 

 (b)                              All amounts required to be paid by Agent or
Merchant under any provision of this Agreement shall be made by wire transfer of
immediately available funds which shall be wired by Agent or Merchant, as
applicable, no later as 2:00 p.m. (Eastern Time) on the date that such payment
is due; provided, however, that all of the information necessary to complete the
wire transfer has been received by Agent or Merchant, as applicable, by
10:00 a.m. (Eastern Time) on the date that such payment is due.  In the event
that the date on which any such payment is due is not a business day, then such
payment shall be made by wire transfer on the next business day.

 

                                               
3.4                                 Security.  In order to secure the Agent’s
obligations under this Agreement, in respect of (x) the payment of the unpaid
portion of the Guaranteed Amount and (y) Expenses of the Sale, on the Payment
Date, Agent shall furnish Merchant an irrevocable standby Letter(s) of Credit
naming GECC and Merchant as co-beneficiaries (the “Beneficiaries”) in the
aggregate original face amount equal to the difference between the Estimated
Guaranteed Amount and the Initial Guaranty Payment, plus three (3) weeks’
estimated Expenses that Merchant pays in the ordinary course, which shall be
substantially in the form of Exhibit 3.4 hereof (collectively, the “Letter of
Credit”).  The Letter of Credit shall have an expiration date of no earlier than
sixty days after the Sale Termination Date.  Unless the parties shall have
mutually agreed that they have completed the final reconciliation and
verification of the Final Inventory Report under this Agreement, then, at least
thirty (30) days prior to the initial or any subsequent expiration date, the
Beneficiaries shall receive an amendment to the Letter of Credit solely
extending (or further

 

7

--------------------------------------------------------------------------------


 

extending, as the case may be) the expiration date by at least sixty (60) days. 
If the Beneficiaries fail to receive such amendment to the Letter of Credit no
later than thirty (30) days before the expiration date, then all amounts
hereunder shall become immediately due and payable and the Beneficiaries shall
be permitted to draw under the Letter of Credit in payment of amounts owed and
the Beneficiaries shall hold the balance of the amount drawn under the Letter of
Credit as security for amounts that may become due and payable to Merchant.  At
Agent’s request, the Beneficiaries shall take all actions reasonably required to
reduce the amount available to be drawn under the Letter of Credit by amounts
credited against the Guaranteed Amount; provided, however, that the Letter of
Credit shall not be reduced below three (3) weeks of estimated Expenses of the
Sale.  In the event that Agent, after receipt of five (5) days’ notice (which
notice shall not be required if Agent or any member of Agent shall be a debtor
under title 11, United States Code), fails to pay the Guaranteed Amount, or
portion thereof, or any Expenses of the Sale when due, GECC, individually, or
the Beneficiaries, collectively, may draw on the Letter of Credit in an amount
equal to the unpaid, past due amount of the Guaranteed Amount or Expenses that
is not the subject of a reasonable dispute.

 

Section 4.                                            Expenses of the Sale.

 

4.1                                 Expenses.  Agent shall be unconditionally
responsible for all Expenses incurred in conducting the Sale during the Sale
Term, which expenses shall be paid by Agent in accordance with Section 4.2
below.  As used herein, “Expenses” shall mean the Store-level operating expenses
of the Sale which arise during the Sale Term set forth below:

 


(A)                                  ALL PAYROLL AND COMMISSIONS, IF APPLICABLE,
FOR ALL RETAINED EMPLOYEES USED IN CONDUCTING THE SALE FOR ACTUAL DAYS/HOURS
WORKED DURING THE SALE TERM;


 


(B)                                 ANY AMOUNTS PAYABLE BY MERCHANT FOR BENEFITS
FOR RETAINED EMPLOYEES (INCLUDING FICA, UNEMPLOYMENT TAXES, WORKERS’
COMPENSATION AND HEALTHCARE INSURANCE, AND VACATION BENEFITS THAT ACCRUE DURING
THE SALE TERM, BUT EXCLUDING EXCLUDED BENEFITS) FOR RETAINED EMPLOYEES USED IN
THE SALE, IN AN AMOUNT EQUAL TO 21.6% OF THE AGGREGATE BASE PAYROLL FOR ALL
RETAINED EMPLOYEES IN THE STORES (THE “BENEFITS CAP”);


 


(C)                                  COSTS OF ALL SECURITY IN THE STORES (TO THE
EXTENT CUSTOMARILY PROVIDED IN THE STORES) INCLUDING, WITHOUT LIMITATION,
SECURITY SYSTEMS, COURIER AND GUARD SERVICE, BUILDING ALARM SERVICE AND ALARM
SERVICE MAINTENANCE;


 

(d)                                 50% of the fees and costs of the Inventory
Taking Service to conduct the Inventory Taking at the Stores; provided that
Merchant shall be responsible for the actual payroll and related costs for the
Retained Employees who work at a Store during the Inventory Taking at such
Inventoried Location;

 

(e)                                  Retention Bonuses for Retained Employees,
as provided for in Section 9.4 below;

 

(f)                                    [intentionally omitted]

 

8

--------------------------------------------------------------------------------


 

(g)                                 advertising and direct mailings relating to
the Sale, and Store interior and exterior signage and banners relating to the
Sale;

 

(h)                                 local and long-distance telephone expenses
incurred at the Stores;

 

 

(i)                                     credit card fees, chargebacks and
discounts with respect to Merchandise sold in the Sale;

 

(j)                                     bank service charges (for Store and
corporate accounts), check guarantee fees, and bad check expenses to the extent
attributable to the Sale;

 

(k)                                  costs for additional Supplies used at the
Stores;

 

(l)                                     all fees and charges required to comply
with Applicable General Laws in connection with the Sale;

 

(m)                               Store cash theft and other store cash
shortfalls in the registers;

 

(n)                                 any and all costs relating to the
processing, transfer and consolidation of Merchandise between and among the
Stores, including delivery and freight costs, it being understood that Agent
shall be responsible for coordinating such transfer of Merchandise;

 

(o)                                 housekeeping and cleaning expenses related
to the Stores;

 

(p)                                 Store trash and snow removal;

 

(q)                                 on-site supervision of the Stores, including
base fees and bonuses of Agent’s field personnel, travel to and from the Stores
and incidental out-of-pocket and commercially reasonable travel expenses
relating thereto;

 

(r)                                    postage, courier and overnight mail
charges to and from or among the Stores and central office to the extent
relating to the Sale;

 

(s)                                  actual Occupancy Expenses for the Stores on
a per location and per diem basis in an amount equal to the per Store per diem
amount set forth on Exhibit 4.1(s) hereto;

 

(t)                                    Central Service Expenses equal to $10,000
per week;

 

(u)                                 Agent’s actual cost of capital (including
Letter of Credit fees); and

 

(v)                                 Agent’s reasonable out-of-pocket costs and
expenses, including but not limited to, legal fees and expenses, incurred in
connection with the review of data, preparation, negotiation and execution of
this Agreement, the Approval Order and any ancillary documents, in an amount not
to exceed $125,000.

 

9

--------------------------------------------------------------------------------


 

Notwithstanding anything herein to the contrary, to the extent that any Expense
listed in Section 4.1 is also included on Exhibit 4.1(s), then
Exhibit 4.1(s) shall control, and such Expenses shall not be double counted.

 

As used herein, the following terms have the following respective meanings:

 

(i)                                     “Central Service Expenses” means costs
and expenses for Merchant’s central administrative services necessary for the
Sale, including, but not limited to, MIS services, payroll processing, cash
reconciliation, inventory processing and handling and data processing and
reporting.

 

(ii)                                  “Excluded Benefits” means benefits in
excess of the Benefits Cap.

 

(iii)                               “Occupancy Expenses” means base rent,
percentage rent, HVAC, utilities, CAM, storage costs, real estate and use taxes,
merchant’s association dues and expenses, , a pro rata portion of property
insurance attributable to the Merchandise subject to the Sale and a pro rata
portion of comprehensive public liability insurance attributable to the Stores
personal property leases (including, without limitation, point of sale
equipment), cash register maintenance, building maintenance and rental for
furniture, fixtures and equipment, all of the foregoing as categorized and
reflected on Exhibit 4.1(s) hereto.

 

“Expenses” shall not include: (i) Excluded Benefits; (ii) Central Service
Expenses, except as provided in Section 4.1(t); (iii) Distribution Center
Expenses; (iv) Occupancy Expenses (including any portion of the percentage rent
obligations allocable to the sale of Merchandise during the Sale under
applicable leases or occupancy agreements, except as provided in Section 4.1(s);
(v) expenses of the type set forth in 4.1(a) – (u) above to the extent the same
shall not have been approved in advance by Agent; and (vi) any other costs,
expenses or liabilities payable by Merchant not provided for herein.

 

4.2                                 Payment of Expenses.  Effective from and
after entry of the Approval Order:

 

(a)                                  Agent shall be responsible for the payment
of all Expenses, whether or not there are sufficient Proceeds collected to pay
such Expenses after the payment of the Guaranteed Amount.  All Expenses incurred
during each week of the Sale (i.e. Sunday through Saturday) shall be paid by
Agent to or on behalf of Merchant, or paid by Merchant and thereafter reimbursed
by Agent as provided for herein, immediately following the weekly Sale
reconciliation by Merchant and Agent pursuant to Section 8.7 below; provided,
however, in the event that the actual amount of an expense is unavailable on the
date of the reconciliation (such as payroll), Merchant and Agent shall agree to
an estimate of such amounts, which amounts will be reconciled once the actual
amount of such Expense becomes available.  Agent and/or Merchant may review or
audit the Expenses at any time.

 

10

--------------------------------------------------------------------------------


 

(b)                                 Notwithstanding anything herein to the
contrary, (i) to the extent that Proceeds are insufficient, Merchant shall not
be required to fund or otherwise pay any Expenses of Sale and (ii) without
limitation on Expenses that may be funded in advance by Agent at Merchant’s
reasonable request, to the extent that Proceeds are insufficient, Agent shall
fund, in advance, all payroll and related expenses for Retained Employees at
least two (2) business days prior to the date that such payments are due by
Merchant.

 

Section 5.                                            Inventory Valuation;
Merchandise.

 

5.1                                 INVENTORY TAKING.

 

(a)                                  Subject to the provisions of this
paragraph, the parties have agreed to use the current book value of inventory as
of the Sale Commencement Date, to determine the aggregate Cost Value of the
Merchandise located in the Stores on the Sale Commencement Date in accordance
with this Agreement.  In order to test the validity of the aggregate Cost Value
of the Merchandise as reflected on Merchant’s current books and records, on or
within five (5) days after the Sale Commencement Date (the “Inventory Completion
Date”), Merchant and Agent shall cause to be taken an SKU physical inventory
(the “Inventory Taking”) of the Merchandise located in fifty percent (50%) of
the Stores (and 50% of the Additional Stores, to the extent Merchant exercises
the Additional Stores Inclusion Option, each with a representative sampling of
stores located in each district (each a “Test Store” and collectively, the “Test
Stores”), which Test Stores shall be jointly selected by Merchant and Agent.
(The date of the Inventory Taking at each Test Store shall be referred to as the
“Inventory Date” for such Test Store).  Merchant and Agent shall jointly employ
RGIS or another mutually acceptable inventory taking service to conduct the
Inventory Taking (and, if applicable, the Additional Inventory Taking, as
defined below) in accordance with procedures set forth on Exhibit 5.1 annexed
hereto.

 

(b)                                 The results of the Inventory Taking at the
Test Stores and the Additional Test Stores, if any (the “Test Store Results”)
shall be used to determine any adjustment as may be required to the calculation
of the aggregate Cost Value of the Merchandise located in the Stores on the Sale
Commencement Date, as follows:

 

(i)                                     for purposes of calculating the
aggregate Cost Value of the Merchandise at the Test Stores and Additional Test
Stores, if any (collectively, the “Inventoried Stores”), the actual Test Store
Results for the Inventoried Stores, as adjusted by Gross Rings for the period
between the Sale Commencement Date and the applicable Inventory Date (the “Gross
Rings Period”);

 

(ii)                                  for purposes of calculating the aggregate
Cost Value of the Merchandise at the Stores that do not constitute Inventoried
Stores (the “Non-Inventoried Stores”), the actual Test Store Results at the
Inventoried Stores, shall be compared to the “roll-forward” book value of the
Merchandise at the Inventoried Stores, as of the Sale Commencement Date (i.e
Gross Rings and receipts at each of the Stores during the Gross Rings Period)
(the “Adjusted Book Inventory”), and an average variance shall be calculated
(the “Variance”), and the Variance shall be applied to adjust Adjusted Book
Inventory of the  Merchandise located at the Non-Inventoried Stores; provided
however; for the purposes of calculating the Variance, the

 

11

--------------------------------------------------------------------------------


 

Inventoried Stores having the results from the three Stores with highest and
three Stores with the lowest variance percentage shall be excluded.  In the
event that the initial Variance at the Inventoried Stores is greater than  six
percent (6%) of the current book value of the Merchandise in the Inventoried
Stores, then either Merchant or Agent shall have the right to request an
Inventory Taking at additional Stores (the “Additional Test Stores”, to be
mutually and reasonably agreed upon by the parties (the “Additional Inventory
Taking”), to establish whether an adjustment to the Variance is required, with
the costs and fees associated with the Additional Inventory Taking, to be paid
by the party requesting such Additional Inventory Taking

 

(C)                                  THE AGENT AND MERCHANT AGREE THAT THEY
WILL, AND AGREE TO CAUSE THEIR RESPECTIVE REPRESENTATIVES TO, COOPERATE AND
ASSIST IN THE PREPARATION AND THE CALCULATION OF THE AGGREGATE COST VALUE OF THE
MERCHANDISE INCLUDED IN THE SALE, INCLUDING, WITHOUT LIMITATION, THE MAKING
AVAILABLE TO THE EXTENT NECESSARY OF BOOKS, RECORDS, WORK PAPERS AND PERSONNEL.

 

(D)                                 DISTRIBUTION CENTER MERCHANDISE AND ON-ORDER
MERCHANDISE, IF ANY DELIVERED TO THE STORES AFTER THE SALE COMMENCEMENT DATE,
SHALL BE COUNTED AND RECONCILED WITHIN FIVE STORE BUSINESS DAYS AFTER RECEIPT OF
SUCH GOODS IN THE STORES, IN ACCORDANCE WITH THE PROCEDURES SET FORTH HEREIN;
FAILURE TO REPORT ANY VARIANCE BETWEEN THE RECEIVED SHIPMENT AND THE APPLICABLE
SHIPPING DOCUMENTS (EACH A “SHIPPING VARIANCE”) WITHIN SUCH FIVE STORE BUSINESS
DAY PERIOD SHALL, ABSENT MANIFEST ERROR, RESULT IN SUCH RECEIPTS BEING
AUTOMATICALLY CONFIRMED AS RECEIVED, CONSISTENT WITH THE APPLICABLE SHIPPING
DOCUMENTS.  MERCHANT SHALL HAVE TWO DISTRIBUTION CENTER BUSINESS DAYS TO VERIFY
A TIMELY REPORTED SHIPPING VARIANCE (EACH A “SHIPPING VARIANCE RESPONSE”); 
FAILURE TO RESPOND TO AN ASSERTED SHIPPING VARIANCE WITHIN SUCH TWO DISTRIBUTION
CENTER BUSINESS DAY PERIOD SHALL RESULT IN SUCH SHIPPING VARIANCE BEING DEEMED
VALID.  IF MERCHANT TIMELY ISSUES A SHIPPING VARIANCE RESPONSE THAT DISPUTES THE
ASSERTED SHIPPING VARIANCE, MERCHANT AND AGENT SHALL COOPERATE WITH EACH OTHER
TO VERIFY AND RESOLVE SUCH DISPUTE.  FOLLOWING THE SALE COMMENCEMENT DATE,
MERCHANT WILL SHIP ALL DISTRIBUTION CENTER MERCHANDISE AND ON-ORDER MERCHANDISE
TO THE STORES IN ACCORDANCE WITH THE STORE ALLOCATION SET FORTH ON
EXHIBIT 5.1(C) ANNEXED HERETO.  FOR THE AVOIDANCE OF DOUBT, MERCHANT WILL SHIP
ALL DISTRIBUTION CENTER MERCHANDISE AND ON-ORDER MERCHANDISE TO THE STORES, AT
MERCHANT’S COST.

 

5.2                                 Merchandise Subject to This Agreement.

 

(a)                                  For purposes of this Agreement,
“Merchandise” shall mean:  (i) all finished goods inventory (including Domestic
Merchandise and Imported Merchandise) that is owned by Merchant and (x) located
at the Stores as of the Sale Commencement Date, including (A) Defective
Merchandise; (B) Distribution Center Merchandise received in the Stores prior to
the Sale Commencement Date;  (C) Aged Merchandise; (D) the Display Merchandise,
and (E) Merchandise subject to Gross Rings; (ii) Distribution Center Merchandise
received in the Stores on or prior to the date that is thirty-five (35) days
after the Sale Commencement Date (the “Store Receipt Deadline”); (iii) On-Order
Merchandise and addition, Additional Nate Berkus Merchandise, any Additional
Transfer Merchandise received in the Stores on or prior to the Store Receipt
Deadline; and (iv) to the extent Merchant so elects in accordance with the terms
hereof, Transferred Goods received prior to the Store Receipt Deadline. 
Notwithstanding the foregoing, “Merchandise” shall not include: (1) goods which
belong to sublessees, licensees, department

 

12

--------------------------------------------------------------------------------


 

lessees, or concessionaires of Merchant; (2) goods held by Merchant on memo, on
consignment, or as bailee; (3) furnishings, trade fixtures, equipment and/or
improvements to real property which are located in the Stores (collectively,
“FF&E”); provided that, Agent shall be permitted to sell Owned FF&E as set forth
in Section 15.9; and (4) Excluded Defective Merchandise;.

 

(b)                                 As used in this Agreement, the following
terms have the respective meanings set forth below:

 

“Additional Nate Berkus Merchandise” means those items of Nate Berkus
merchandise identified on Exhibit 5.2(b)(i) having an aggregate cost value of no
more than $750,000, that is being transferred from Merchant’s on-going retail
store locations to the Stores prior to the Store Receipt Deadline; provided
however items of Nate Berkus inventory previously located in the Stores shall
constitute Merchandise but shall not be considered Additional Nate Berkus
Merchandise.

 

“Additional Wamsutta Merchandise” means those items of Wamsutta merchandise
identified on Exhibit 5.2(b)(ii) having an aggregate cost value of no more than
$3,750,000 that  may be transferred by Merchant from its Distribution Centers to
the Stores, or shipped directly to the Stores by the vendor; provided however,
to the extent that Merchant seeks to substitute other Wamsutta goods not
identified on Exhbit 5.2(b)(ii) for other goods identified on such Exhibt, such
substitution shall be subject to Agent’s approval; provided further however
items of Wamsutta inventory previously located in the Stores shall constitute
Merchandise but shall not be considered Additional Wamsutta Merchandise.

 

“Aged Merchandise” means items of merchandise which have been discontinued by
Merchant and have been offered at a point of sale discount for more than
thirteen (13) consecutive months.

 

“Defective Merchandise” means any item of Merchandise that is defective or
otherwise not saleable in the ordinary course because it is worn, scratched,
broken, faded, torn, mismatched, tailored or affected by other similar defenses
rendering it not first quality.  Display Merchandise shall not per se be deemed
to be Defective Merchandise.

 

“Display Merchandise” means those items of inventory used in the ordinary course
of business as displays or floor models, including inventory that has been
removed from its original packaging where such items of inventory have been
removed from its original packaging for the purpose of putting such item on
display but not customarily sold or saleable by Merchant, which goods are not
otherwise damaged or defective.  For the avoidance of doubt, Merchandise created
for display and not saleable in the ordinary course of business shall not
constitute Display Merchandise.

 

“Distribution Center Merchandise” means those items of inventory identified by
SKU on Exhibit 5.2(b)(iii) annexed hereto, that was located in Merchant’s
Distribution Centers and was specifically earmarked for transfer to the Stores
both prior to and after the Sale Commencement Date for purposes of inclusion in
the Sale, which goods, to the extent not delivered to the Stores prior to the
Sale Commencement Date, shall be delivered by Merchant to

 

13

--------------------------------------------------------------------------------


 

the Stores in accordance with Schedule 5.1(c) annexed hereto on or before the
date that is thirty (30) days after the Sale Commencement Date.

 

“Domestic Merchandise” means those items of inventory that are being delivered
by a manufacturer/vendor located within the United States.

 

“Excess On-Going Store Merchandise” means those items of excess inventory
identified on Exhibit 5.2(b)(iv)  having an aggregate cost value of no more than
$2,885,000, that is being transferred by Merchant from its Distribution Centers
to the Stores.

 


“EXCLUDED DEFECTIVE MERCHANDISE” MEANS THOSE ITEMS OF DEFECTIVE MERCHANDISE THAT
ARE NOT SALEABLE IN THE ORDINARY COURSE BECAUSE THEY ARE SO DAMAGED OR DEFECTIVE
THAT SUCH INVENTORY CANNOT REASONABLY BE USED FOR THEIR INTENDED PURPOSE.  FOR
THE AVOIDANCE OF DOUBT, ELECTRONIC DISPLAY MERCHANDISE WITHOUT POWER CORDS SHALL
CONSTITUTE EXCLUDED DEFECTIVE MERCHANDISE.


 


“IMPORTED MERCHANDISE” MEANS ITEMS OF INVENTORY THAT ARE PURCHASED BY MERCHANT
FROM A MANUFACTURER/VENDOR LOCATED OUTSIDE THE UNITED STATES AND IMPORTED INTO
THE UNITED STATES BY MERCHANT.


 

                                                                                               
“On-Order Merchandise” mean items of inventory that were ordered by Merchant in
the ordinary course of business and earmark for the Stores, which inventory was
not received in the Stores as of the Sale Commencement Date, but which may be
received in the Store prior to the Store Receipt Deadline.

 

5.3                                 Valuation.

 

(a)                                  For purposes of this Agreement, “Cost
Value” shall mean (i) with respect to each item of Domestic Merchandise, the
last cost for the SKU for such item of Domestic Merchandise as reflected on
Merchant’s inventory item master cost file (the “Cost File”), which amount does
not include freight or any additional vendor credits; and (ii) with respect to
Imported Merchandise, the landed cost for such item of Imported Merchandise as
reflected in the Cost File, which amount reflects last cost for the SKU for such
item of Imported Merchandise plus a damage allowance, duty rate, freight, and
brokerage fee, harbor maintenance fees, drayage, brokers’ fees, insurance,
commissions, processing costs and other costs directly associated with landing
the product in the Distribution Centers; provided, that in no event shall the
Cost Value of any Merchandise exceed the Retail Price for such item of
Merchandise; provided however, any adjustment to the Cost Value as a result of
the immediately preceding provisio shall not be factored into the calculation
for purposes of determining whether the aggregate Cost Value of the Merchandise
has satisfied the Merchandise Threshold provided for in Section 3.1(c) hereof
and/or the Cost Factor providing for in Section 11.1(m) hereof.  Items of
Distribution Center Merchandise, On-Order Merchandise, and Additional Transfer
Merchandise  received in the Stores on or prior to the date that is fifteen (15)
days after the Sale Commencement Date (excluding the Sale Commencement Date for
purposes of such calculation) (the “Interim Receipt Deadline”), will be included
in Merchandise at the applicable Cost Value for Domestic

 

14

--------------------------------------------------------------------------------


 

Merchandise or Imported Merchandise, as applicable (the “Applicable Cost
Value”), for each such item; provided, however, that items of Distribution
Center Merchandise, Transferred Goods and/or On-Order Merchandise received at
the Stores after the Interim Receipt Deadline but prior to the Store Receipt
Deadline shall be included in Merchandise at the Applicable Cost Value for each
such item multiplied by the inverse of the prevailing discount on similar items
of Merchandise as of the date of receipt in the Stores; provided further, that
items of Distribution Center Merchandise, Transferred Goods and/or On-Order
Merchandise received in the Stores after the Store Receipt Deadline shall not
constitute Merchandise, shall be given no Cost Value, and shall be excluded from
Merchandise, and shall, at Merchant’s option either be sold by Agent as Merchant
Consignment Goods pursuant to Section 5.4 hereof, or excluded from the Sale and
removed by Merchant from the Stores.  The Cost File does not account for any
advertising co-op allowances or discounts associated with expedited payment
terms offered by any vendor, and, further, the Applicable Cost Value of any item
of Merchandise shall not be adjusted for any such amounts.

 

(b)                                 Other than Excluded Defective Merchandise,
in lieu of any other adjustments to the Cost Value of Merchandise under this
Agreement (e.g., adjustments for Defective Merchandise, clearance merchandise,
mis-mates and near-mates, sample merchandise and/or Excluded Price Adjustments),
the aggregate Cost Value of the Merchandise shall be adjusted (i.e., reduced) by
means of a single global downward adjustment equal to one percent (1%)of the
aggregate Cost Value of the Merchandise (the “Global Inventory Adjustment”).

 

(c)                                  Excluded Defective Merchandise located in
the Stores shall be identified and counted during the Inventory Taking and
thereafter removed from the sales floor and segregated.  Excluded Defective
Merchandise included in Distribution Center Merchandise and/or On-Order
Merchandise must be identified jointly by Merchant and Agent (with written
notice provided to Barry Gold of Asset Disposition Advisors, LLC at
barrygold@aol.com), within five (5) business days of such Distribution Center
Merchandise and/or On-Order Merchandise receipt in the Stores.  Other than as
identified during the Inventory Taking at a Store, or as provided for in this
Section 5.3(c) with respect to Distribution Center Merchandise and/or On-Order
Merchandise, no other goods can be categorized as Excluded Defective
Merchandise, regardless of their condition.

 

5.4                                 Excluded Goods.  Merchant shall retain all
responsibility for any goods not included as “Merchandise” hereunder.  If
Merchant elects at the beginning of the Sale Term, Agent shall accept goods not
included as “Merchandise” hereunder for sale as “Merchant Consignment Goods” at
prices established by the Agent.  The Agent shall retain 20% of the sale price
for all sales of Merchant Consignment Goods, and Merchant shall receive 80% of
the receipts in respect of such sales.  Merchant shall receive its share of the
receipts of sales of Merchant Consignment Goods on a weekly basis, immediately
following the weekly Sale reconciliation by Merchant and Agent pursuant to
Section 8.7 below.  If Merchant does not elect to have Agent sell defective or
display goods merchandise not included as Merchandise, then all such items will
be removed by Merchant from the Stores at its expense as soon as practicable
after the Sale Commencement Date.  Except as expressly provided in this
Section 5.4, Agent shall have no cost, expense or responsibility in connection
with any goods not included in Merchandise.

 

15

--------------------------------------------------------------------------------


 

5.5           Additional Stores Inclusion Option.  On August 28, 2008 (the
“Additional Stores Inclusion Option Deadline”) Merchant shall have the absolute
right, in its discretion, to include in this Agreement and the Sale (the
“Additional Stores Inclusion Option”) one or more of the Merchant’s store
locations identified in Exhibit 5.5(a) hereto, subject to the restrictions set
forth below (to the extent included in Merchant’s exercise of the option, the
“Additional Stores”); provided however, the Merchandise located at the
Additional Store(s) (the “Additional Stores Merchandise”) shall constitute
Merchandise under this Agreement effective as of the Additional Stores Sale
Commencement Date (but shall not be included in the calculation of the
Merchandise Threshold under pursuant to Section 3.1(c) hereof, or for purposes
of calculating the Cost Factor provided for in Section 11.1(m) hereof) and the
disposition of the Owned FF&E in the Additional Stores that are included in the
Sale shall be governed by Seciton 15.9 of this Agreement.  Merchant shall
exercise the Additional Stores Inclusion Option by delivering written notice to
Agent advising of Merchant’s exercise of the option and identifying the
Additional Stores that are the subject of such exercise.  Within two
(2) business days after Merchant’s exercise of the Additional Stores Inclusion
Option (the “Additional Stores Sale Commencement Date”) as to any particular
Additional Store, Agent shall commence the Sale at the Additional Store(s) that
are the subject of such election notice.  Upon Merchant’s exercise of the
Additional Stores Inclusion Option, (a) the Guaranteed Amount and the Letter of
Credit shall each be adjusted to account for the Additional Stores and the
Additional Store Merchandise to be included in the Sale and (b) the per Store
per diem Occupancy Expenses for each of the Additional Stores included in the
Sale shall be as set forth on Exhibit 5.4(b); (c) effective as of the Additional
Stores Sale Commencement Date, Agent shall responsible for all  Expenses (as
enumerated herein, as such relate to the Additional Stores and the Additional
Stores Merchandise that are the subject of Merchant’s exercise of the Additional
Stores Inclusion Option.  The Sale Termination Date for the Additional Stores
shall be no later than November 30, 2008; subject to Agent’s rights and
obligations under Sections 6.1 and 6.2 hereof; provided however, Agent shall
exercise reasonable best efforts to vacate the Additional Stores on or before
November 26, 2008.  Merchant and Agent further agree that the levels, mix, and
cost factor of the Additional Store Merchandise in the Additional Stores as at
the applicable Sale Commencement Date shall be substantially similar to the
levels and mix as existed in the Stores as at the Sale Commencement Date.

 

Section 6.               Sale Term.

 

6.1           Term.  Subject to satisfaction of the conditions precedent set
forth in Section 10 hereof, the Sale shall commence at each Store on the first
business day following the entry of the Approval Order, but in no event later
than August 15, 2008 (the “Sale Commencement Date”).  Subject to the prior
expiration of the term of any Store Lease (as reflected on Exhibit 4.1(s)), the
Agent shall complete the Sale at each Store and vacate such Store in broom-clean
condition by no later than November 26, 2008, unless the Sale is extended by
mutual written agreement of Agent, Merchant and the affected landlord (the “Sale
Termination Date”; the period from the Sale Commencement Date to the Sale
Termination Date as to each Store being the “Sale Term”).  The Agent may, in its
discretion, terminate the Sale at any Store upon not less than ten (10) days’
prior written notice (a “Vacate Notice”) to Merchant.  In the event the Agent
fails to provide

 

16

--------------------------------------------------------------------------------


 

Merchant with such timely notice, Agent shall be liable for and pay the actual
amounts payable to landlords for the days by which notice of a Store closing was
less than ten (10) days.

 

6.2           Vacating the Stores.  At the conclusion of the Sale, Agent agrees
to leave the Stores in “broom clean” condition, ordinary wear and tear excepted,
except for unsold items of FF&E (except as provided for in Section 15.9 below).
Agent shall vacate the Stores on or before the Sale Termination Date, as
provided for herein, at which time Agent shall surrender and deliver the Store
premises and Store keys to Merchant. Agent’s obligations to pay all Expenses,
including Occupancy Expenses, for each Store subject to Vacate Notice shall
continue until the later of (a) the applicable vacate date for such Store, or
(b) the 15th day of the calendar month in which the vacate date for such Store
occurs.  All assets of Merchant used by Agent in the conduct of the Sale (e.g.
FF&E, etc.) shall be returned by Agent to Merchant at the end of the Sale Term
to the extent the same have not been consumed in the conduct of the Sale or sold
(e.g., Supplies); provided, however, that Agent shall be responsible for
removing all remaining Supplies at the end of the Sale Term.  Agent shall be
responsible for all Occupancy Expenses (irrespective of any per diem cap on
Occupancy Expenses) for a Store for which Merchant is or becomes obligated
resulting from Agent’s failure to vacate such Store in a timely manner.

 

6.3           Gross Rings.  In the event that the Sale commences at any Store
subject to Inventory Taking prior to the completion of the Inventory Taking at
such Store, then, for the period from the Sale Commencement Date for such Store
until the Inventory Date for such Store, Agent and Merchant shall jointly keep
(i) a strict count of gross register receipts less applicable Sales Taxes but
excluding any prevailing discounts (“Gross Rings”), and (ii) cash reports of
sales within such Store. Agent and Merchant shall keep a strict count of
register receipts and reports to determine the actual Cost Value and Retail
Price of the Merchandise sold by SKU.  All such records and reports shall be
made available to Agent and Merchant during regular business hours upon
reasonable notice.  Any Merchandise included in the Sale using the Gross Rings
shall be included in Merchandise using the Gross Rings method and, as soon as
determinable, Agent shall pay that portion of the Guaranteed Amount calculated
on the Gross Rings basis, to account for shrinkage, on the basis of 103% of the
aggregate Cost Value of the Merchandise (without taking into account any of
Agent’s point of sale discounts or point of sale markdowns) sold during the
Gross Rings period.

 

Section 7.               Sale Proceeds.

 

7.1           Proceeds.  For purposes of this Agreement, “Proceeds” shall mean
the aggregate of (a) the total amount (in dollars) of all sales of Merchandise
made under this Agreement, exclusive of Sales Taxes; and (b) all proceeds of
Merchant’s insurance for loss or damage to Merchandise or loss of cash arising
from events occurring during the Sale Term.  Proceeds shall also include any and
all proceeds received by Agent from the disposition, in a commercially
reasonable manner, of unsold Merchandise at the end of the Sale, whether through
salvage, bulk sale or otherwise.

 

17

--------------------------------------------------------------------------------


 

7.2           Deposit of Proceeds.

 

(a)           Agent may establish its own accounts, dedicated solely for the
deposit of the Proceeds and the disbursement of amounts payable to Agent
hereunder (the “Agency Accounts”), and Merchant shall promptly upon Agent’s
request execute and deliver all necessary documents to open and maintain the
Agency Accounts; provided, however, the Agent may elect to continue to use the
Merchant’s Designated Deposit Accounts (as defined below) as the Agency Accounts
(as defined below).  The Agency Accounts shall be dedicated solely to the
deposit of Proceeds and the disbursement of amounts payable hereunder, and Agent
shall exercise sole signatory authority and control with respect to the Agency
Accounts.  Upon request, Agent shall deliver to Merchant copies of all bank
statements and other information relating to such accounts.  Merchant shall not
be responsible for, and Agent shall pay as an Expense hereunder, all bank fees
and charges, including wire transfer charges, related to the Agency Accounts,
whether received during or after the Sale Term (except, in the case of the
period following the Sale Term, to the extent the Agency Accounts consist of
Designated Depository Accounts).  Upon Agent’s designation of the Agency
Accounts, all Proceeds of the Sale (including credit card proceeds) shall be
deposited into the Agency Accounts.

 

(b)           During the period between the Sale Commencement Date and the date
Agent establishes the Agency Accounts, all Proceeds of the Sale (including
credit card proceeds) shall be collected by Agent and deposited on a daily basis
into depository accounts designated by Merchant for the Stores, which accounts
shall be designated solely for the deposit of Proceeds of the Sale (including
credit card proceeds), and the disbursement of amounts payable by Agent
hereunder (the “Designated Deposit Accounts”).  Following the payment of the
Initial Guaranty Payment and the posting of the Letter of Credit and on each
business day thereafter (or as soon thereafter as is practicable, but in no
event less than weekly), Merchant shall promptly pay to Agent by wire funds
transfer all collected funds constituting Proceeds deposited into the Designated
Deposit Accounts (but not any other funds, including, without limitation, any
proceeds of Merchant’s inventory sold prior to the Sale Commencement Date).

 

7.3           Credit Card Proceeds.  To the extent available from credit card
processors, Agent shall have the right to use Merchant’s credit card facilities
(including Merchant’s credit card terminals and processor(s), credit card
processor coding, Merchant identification number(s) and existing bank accounts)
for credit card Proceeds relating solely to the Sale.  So long as Merchant’s
credit card facilities are available to the Agent, in the event that Agent
elects to use Merchant’s credit card facilities, Merchant shall process credit
card transactions on behalf of Agent and for Agent’s account, applying customary
practices and procedures.  Agent shall not accept Merchant’s proprietary card. 
Without limiting the foregoing, Merchant shall cooperate with Agent to down-load
data from all credit card terminals each day during the Sale Term and to effect
settlement with Merchant’s credit card processor(s) and shall take such other
actions necessary to process credit card transactions on behalf of Agent under
Merchant’s identification number(s).  At Agent’s request following the Payment
Date and the payment of all amounts then due to Merchant by Agent, Merchant
shall cooperate with Agent to establish Merchant identification numbers under
Agent’s name to enable Agent to process all such credit card Proceeds for
Agent’s account.  Merchant shall not be responsible for and Agent shall pay as
an

 

18

--------------------------------------------------------------------------------


 

Expense hereunder, all credit card fees, charges and chargebacks related to the
Sale, whether received during or after the Sale Term.  Merchant makes no
representation that the credit card processors shall permit the use of
Merchant’s credit card facilities on the same terms and conditions as they did
prior to the date hereof, and Merchant shall not be obligated to assure the
availability of such credit card facilities.  Notwithstanding anything herein to
the contrary, if Agent elects to use Merchant’s credit card facilities during
the Sale, Agent shall be required to make all arrangements necessary with
Merchant’s credit card processors regarding the establishment of reserves for
credit card sales during the Sale Term, and no funds of Merchant shall be used
to establish any such reserves.

 

7.4           Petty Cash.  In addition to the Guaranteed Amount, Agent shall
purchase all cash in the Stores on and as of the start of business on the Sale
Commencement Date and shall reimburse Merchant on a dollar for dollar basis
therefor.  Agent also shall purchase, on a dollar for dollar basis, all cash
located in Merchant’s bank accounts which are used by Agent hereunder, which
shall be determined, and paid for, as of the Sale Commencement Date.

 

Section 8.               Conduct of the Sale.  From and after the entry of the
Approval Order:

 

8.1           Rights of Agent.  Subject to the provisions of Section 2 hereof
and except as may otherwise be provided for in the Approval Order, the Agent
shall be permitted to conduct the Sale as a “store closing,” “sale on
everything,” “everything must go,” or similar themed sale throughout the Sale
Term.  Agent shall not advertise the Sale as a “going-out-of-business sale.” The
Agent shall conduct the Sale in the name of and on behalf of the Merchant in a
commercially reasonable manner and in compliance with the terms of this
Agreement and, except as modified by the Approval Order, all governing laws and
applicable agreements to which Merchant is a party.  The Agent shall conduct the
Sale in accordance with the sale guidelines attached hereto as Exhibit 8.1 (the
“Sale Guidelines”).  In addition to any other rights granted to Agent hereunder
in conducting the Sale, but subject to any applicable agreements to which
Merchant is a party (including the leases for the Stores) except as modified by
the Approval Order, the Agent, in the exercise of its reasonable discretion,
shall have the right:

 

(a)           to establish Sale prices and Store hours which are consistent with
the terms of applicable leases and local laws or regulations, including without
limitation Sunday closing laws; provided however, to the extent that Agent
extends the hours of operation at one or more of the Stores beyond the hours
historically operated by Merchant, which results in additional utilities and
increased Occupancy Expenses in excess of the amounts set forth on
Exhibit 4.1(s), Agent shall be obligated to reimburse Merchant the amounts, if
any, of such additional costs and such additional costs shall constitute
Expenses of the Sale.

 

(b)           except as otherwise expressly included as an Expense, to use
without charge during the Sale Term all FF&E, Store-level customer lists and
mailing lists (but not email list) for the Stores (provided, however, such
access shall be provided solely through Merchant’s outside advertisement mailer
services, and the Agent shall not have direct access to any personally
identifiable information contained therein), computer hardware and software,
existing supplies located at the Stores, intangible assets (including Merchant’s
name, logo and tax

 

19

--------------------------------------------------------------------------------


 

identification numbers), Store keys, case keys, security codes and safe and lock
combinations required to gain access to and operate the Stores, and any other
assets of Merchant located at the Stores (whether owned, leased, or licensed)
consistent with applicable terms of leases or licenses (except as modified by
the Approval Order);

 

(c)           so long as such access does not unreasonably disrupt the business
operations of Merchant, to use (i) Merchant’s central office facilities, central
administrative services and personnel to process payroll, perform MIS and
provide other central office services necessary for the Sale to the extent that
such services are normally provided by Merchant in house, at no additional cost
to Agent; provided, however, that, in the event that Agent expressly requests
Merchant to provide services other than those normally provided to the Stores
and relating to the sale of merchandise by Merchant, Agent shall be responsible
for the actual incremental cost of such services as an Expense; and (ii) one
office located at Merchant’s central office facility.

 

(d)           to establish and implement advertising, signage and promotion
programs consistent with the “store closing” or similar theme (including,
without limitation, by means of media advertising, A-frame and similar interior
and exterior signs and banners) in a manner consistent with the Sale Guidelines
and applicable law; provided, however, the content of all such advertising and
signage shall be approved in advance by Dave Coder at dcoder@lnt.com (or such
other person as may be designated by Merchant), upon two business days’ prior
notice of such advertising, which shall be sent by email to Merchant, which
approval shall not be unreasonably withheld or delayed, and which approval shall
be deemed to be granted unless denied in writing prior to the expiration of such
time period.  Merchant agrees that any advertisement, signage or promotional
programs substantially similar to a previously approved advertisement, signage
or promotional program will not require further approval of Merchant;

 

(e)           to transfer Merchandise between and among the Stores; provided,
however, the Agent shall not transfer Merchandise between Stores unless the
Inventory Taking at the transferring Store has been completed; and

 

(f)            upon entry of the Approval Order, Agent shall be authorized to
conduct the Sale in accordance with the provisions of the Sale Guidelines and
Approval Order.

 

8.2           Terms of Sales to Customers.

 

(a)           All sales of Merchandise will be “final sales” and “as is,” and
all advertisements and sales receipts will reflect the same.  Agent shall not
warrant the Merchandise in any manner, but will, to the extent legally
permissible, pass on all manufacturers’ warranties to customers.  All sales will
be made only for cash, nationally recognized bank credit cards and, in Agent’s
discretion, personal checks, provided, however, if Agent determines to accept
personal checks, Agent shall bear the risk of nonpayment or loss with respect
thereto.  Agent shall not accept or honor any coupons issued by Merchant or
Merchant’s competitors; provided however, with respect to Merchant’s coupons to
be honored at Merchant’s on-going stores during the Sale Term, to the extent not
yet issued by Merchant, Merchant shall make commercially reasonable efforts to
imprint a notation on such coupons that that they are not valid in the closing
Stores. 

 

20

--------------------------------------------------------------------------------


 

Agent shall post signs in reasonable locations in the Stores indicating that
coupons shall not be honored but may, in its discretion, and at is sole expense,
not as an Expense of the sale, honor coupons which are not by their terms
ineligible for use at the Stores or with respect to the Merchandise.  Agent
shall clearly mark all tickets and receipts for the Merchandise sold at the
Stores during the Sale Term, so as to distinguish such Merchandise from the
merchandise sold prior to the Sale Commencement Date.

 

(b)           Gift Certificates.  During the Sale Term, Agent shall accept
Merchant’s gift certificates, gift cards and Merchandise credits issued by
Merchant prior to the Sale Commencement Date.  Merchant shall reimburse Agent in
cash for such amounts during the weekly sale reconciliation provided for in
Section 8.7.

 

8.3           Sales Taxes.

 

(a)           During the Sale Term, all sales, excise, gross receipts and other
taxes attributable to sales of Merchandise, as indicated on Merchant’s point of
sale equipment (other than taxes on income) payable to any taxing authority
having jurisdiction (collectively, “Sales Taxes”) shall be added to the sales
price of Merchandise and collected by Agent, on Merchant’s behalf, at the time
of sale.  All Sales Taxes shall be deposited into a segregated account
designated by Merchant and Agent solely for the deposit of such Sales Taxes (the
“Sales Taxes Account”).   Merchant shall prepare and file all applicable reports
and documents required by the applicable taxing authorities, and Merchant shall
promptly pay all Sales Taxes from the Sales Taxes Account.  Merchant will be
given access to the computation of gross receipts for verification of all such
tax collections.  Provided that Agent performs its responsibilities in
accordance with this Section 8.3, Merchant shall indemnify and hold harmless
Agent from and against any and all costs, including, but not limited to,
reasonable attorneys’ fees, assessments, fines or penalties which Agent sustains
or incurs as a result or consequence of the failure by Merchant to promptly pay
such taxes to the proper taxing authorities and/or the failure by Merchant to
promptly file with such taxing authorities all reports and other documents
required, by applicable law, to be filed with or delivered to such taxing
authorities.  If Agent fails to perform its responsibilities in accordance with
this Section 8.3, and provided Merchant complies with its obligations hereunder,
Agent shall indemnify and hold harmless Merchant from and against any and all
costs, including, but not limited to, reasonable attorneys’ fees, assessments,
fines or penalties which Merchant sustains or incurs as a result or consequence
of the failure by Agent to collect Sales Taxes and/or the failure by Agent to
promptly deliver any and all reports and other documents required to enable
Merchant to file any requisite returns with such taxing authorities.

 

(b)           Without limiting the generality of Section 8.3(a) hereof, it is
hereby agreed that, as Agent is conducting the Sale solely as agent for
Merchant, various payments that this Agreement contemplates that one party may
make to the other party (including the payment by Agent of the Guaranteed
Amount) do not represent the sale of tangible personal property and,
accordingly, are not subject to Sales Taxes.

 

8.4           Supplies.  Agent shall have the right to use, without charge, all
existing supplies located at the Stores, including, without limitation, boxes,
bags, paper, twine and similar sales materials (collectively, “Supplies”).  In
the event that additional Supplies are required in any of

 

21

--------------------------------------------------------------------------------


 

the Stores during the Sale, Merchant agrees to promptly provide the same to
Agent, if available, for which Agent shall reimburse Merchant at Merchant’s cost
therefor.  Merchant does not warrant that the existing Supplies as of the Sale
Commencement Date are adequate for the purposes of the Sale.

 

8.5           Returns of Merchandise.  During the Sale Term, Agent shall accept
returns of merchandise sold by Merchant prior to the Sale Commencement Date
(“Returned Merchandise”), provided that such return is accompanied by the
original Store register receipt and is otherwise in compliance with Merchant’s
return and price adjustment policy in effect as of the date such item was
purchased.  Subject to Merchant’s right to return such defective goods to
Merchant’s vendors, if such Returned Merchandise is saleable as first-quality
Merchandise, it shall be included in Merchandise and valued at the Cost Value
(less the prevailing sale discount) applicable to such item as of the Sale
Commencement Date.  In the event that Returned Merchandise constitutes Defective
Merchandise (“Returned Defective Merchandise”), Merchant and Agent shall
mutually agree upon the Cost Value for such item of Returned Defective
Merchandise; provided, however, in the event that Merchant and Agent cannot
mutually agree upon the Cost Value for such Returned Defective Merchandise, or
such Returned Defective Merchandise constitutes Excluded Defective Merchandise,
then such Returned Defective Merchandise shall constitute Merchant Consignment
Goods or Excluded Defective Merchandise and excluded from the Sale.  The
aggregate Cost Value of the Merchandise shall be increased by the Cost Value of
any Returned Merchandise included in Merchandise (determined in accordance with
this Section 8.5), and the Guaranteed Amount shall be adjusted accordingly. 
Merchant shall promptly reimburse Agent in cash for any refunds Agent is
required to issue to customers in respect of any Returned Merchandise; provided,
however, to the extent that the Guaranteed Amount has been paid in full, unless
and until Merchant and Agent agree to a mutually acceptable escrow or reserve
sufficient to insure that Merchant will have sufficient funds to reimburse Agent
pursuant to this Section 8.5, Agent shall have no further obligations pursuant
to this Section 8.5.   Returned Merchandise not included in Merchandise shall be
disposed of by Agent in accordance with instructions received from Merchant or,
in the absence of such instructions, returned to Merchant at the end of the Sale
Term.  Any increases in the Guaranteed Amount in connection with returned
Merchandise shall be accounted for on a weekly basis.  Except to the extent that
Merchant and Agent agree that Merchant’s POS or other applicable systems can
account for returns of Merchandise, all returns must be noted and described in a
detailed log and shall identify the receipt number for the original receipt and
the date the item was purchased (the “Returned Merchandise Log”), to be
maintained by Agent in a form acceptable to Merchant.  Agent shall provide
Merchant with a copy of any Returned Merchandise Log on a weekly basis during
the Sale.  Agent shall not be entitled to any adjustment, credit or payment for
Returned Merchandise which is not properly noted and described in the Returned
Merchandise Log (or otherwise reflected in Merchant’s POS systems).

 


8.6.          [INTENTIONALLY OMITTED]


 

8.7           Sale Reconciliation.  On each Wednesday during the Sale Term,
commencing on the second Wednesday after the Sale Commencement Date, Agent and
Merchant shall cooperate to reconcile Expenses of the Sale, receipts of
Distribution Center Merchandise and/or On-Order

 

22

--------------------------------------------------------------------------------


 

Merchandise in the Stores, and such other Sale-related items as either party
shall reasonably request, in each case for the prior week or partial week (i.e.
Sunday through Saturday), all pursuant to procedures agreed upon by Merchant and
Agent.  Within thirty (30) days after the end of the Sale Term, Agent and
Merchant shall complete a final reconciliation of the Sale, the written results
of which shall be certified by representatives of each of Merchant and Agent as
a final settlement of accounts between Merchant and Agent.

 

8.8           Force Majeure.  If any casualty, act of terrorism, or act of God
prevents or substantially inhibits the conduct of business in the ordinary
course at any Store, such Store and the Merchandise located at such Store shall,
in Agent’s discretion, be eliminated from the Sale and considered to be deleted
from this Agreement as of the date of such event, and Agent and Merchant shall
have no further rights or obligations hereunder with respect thereto; provided,
however, that (i) subject to the terms of Section 7.1 above, the proceeds of any
insurance attributable to such Merchandise shall constitute Proceeds hereunder,
and (ii) the Guaranteed Amount shall be reduced to account for any Merchandise
eliminated from the Sale which is not the subject of insurance proceeds, and
Merchant shall reimburse Agent for the amount the Guaranteed Amount is so
reduced prior to the end of the Sale Term.

 

8.9           Merchant’s Right to Monitor.  Merchant shall have the right to
monitor the Sale and activities attendant thereto and to be present in the
Stores during the hours when the Stores are open for business; provided that
Merchant’s presence does not unreasonably disrupt the conduct of the Sale. 
Merchant shall also have a right of access to the Stores at any time in the
event of an emergency situation and shall promptly notify Agent of such
emergency.

 

Section 9.               Employee Matters.

 

9.1           Merchant’s Employees.  Agent may use Merchant’s employees in the
conduct of the Sale to the extent Agent deems expedient, and Agent may select
and schedule the number and type of Merchant’s employees required for the Sale. 
Agent shall identify any such employees to be used in connection with the Sale
(each such employee, a “Retained Employee”) prior to the Sale Commencement
Date.  Notwithstanding the foregoing, Merchant’s employees shall at all times
remain employees of Merchant.  Agent’s selection and scheduling of Merchant’s
employees shall at all times comply with all applicable laws and regulations.
Merchant and Agent agree that, except to the extent that wages and benefits of
Retained Employees constitute Expenses hereunder, nothing contained in this
Agreement and none of Agent’s actions taken in respect of the Sale shall be
deemed to constitute an assumption by Agent of any of Merchant’s obligations
relating to any of Merchant’s employees including, without limitation, Excluded
Benefits, Worker Adjustment Retraining Notification Act (“WARN Act”) claims and
other termination type claims and obligations, or any other amounts required to
be paid by statute or law; nor shall Agent become liable under any employment
agreement or be deemed a joint or successor employer with respect to such
employees.  Agent shall comply in the conduct of the Sale with all of Merchant’s
employee rules, regulations, guidelines and policies which have been provided to
Agent in writing.  Merchant shall not, without the prior consent of Agent, raise
the salary or wages or increase the benefits for, or pay any bonuses or other
extraordinary payments to, any Store employees prior to the Sale Termination
Date.  Merchant

 

23

--------------------------------------------------------------------------------


 

shall not transfer any Retained Employee during the Sale Term without Agent’s
prior consent, which consent shall not be unreasonably withheld.

 

9.2           Termination of Employees.  Agent may in its discretion stop using
any Retained Employee at any time during the Sale, subject to the conditions
provided for herein.  In the event that Agent desires to cease using any
Retained Employee, Agent shall notify Merchant at least seven (7) days prior
thereto, so that Merchant may coordinate the termination of such employee;
provided, however, that, in the event that Agent determines to cease using an
employee “for cause” (which shall consist of dishonesty, fraud or breach of
employee duties), the seven (7) day notice period shall not apply, provided
further, however, that Agent shall immediately notify Merchant of the basis for
such “cause” so that Merchant can arrange for termination of such employee. 
From and after the date of this Agreement and until the Sale Termination Date,
Merchant shall not transfer or dismiss employees of the Stores except “for
cause” without Agent’s prior consent.  Notwithstanding the foregoing, Agent
shall not have the right to terminate the actual employment of any employee, but
rather may only cease using such employee in the Sale and paying any Expenses
with respect to such employee.

 

9.3           Payroll Matters.  During the Sale Term, Merchant shall process the
base payroll for all Retained Employees.  Each Wednesday (or such other date as
may be reasonably requested by Merchant to permit the funding of the payroll
accounts before such payroll is due and payable) during the Sale Term, Merchant
shall transfer, or, to the extent that the Payment Date has passed, Agent shall
transfer, to Merchant’s payroll accounts an amount equal to the base payroll for
Retained Employees plus related payroll taxes, workers’ compensation and
benefits for such week which constitute Expenses hereunder.

 

9.4           Employee Retention Bonuses.  Agent may pay, as an Expense,
retention bonuses (“Retention Bonuses”) (which bonuses shall be inclusive of
payroll taxes, but as to which no benefits shall be payable), up to a maximum of
ten percent (10%) of base payroll for all Retained Employees, to such Retained
Employees who do not voluntarily leave employment and are not terminated “for
cause,” as it may determine in its discretion.  The amount of such Retention
Bonuses shall be in an amount to be determined by Agent, in its discretion, and
shall be payable within thirty (30) days after the Sale Termination Date, and
shall be processed through Merchant’s payroll system.  Agent shall provide
Merchant with a copy of Agent’s Retention Bonus plan within five (5) business
days after the Sale Commencement Date.

 

Section 10.             Conditions Precedent and Subsequent.  The willingness of
Agent and Merchant to enter into the transactions contemplated under this
Agreement are directly conditioned upon the satisfaction of the following
conditions at the time or during the time periods indicated, unless specifically
waived in writing by the applicable party:

 

(a)           All representations and warranties of Merchant and Agent hereunder
shall be true and correct in all material respects and no Event of Default shall
have occurred at and as of the date hereof and as of the Sale Commencement Date.

 

24

--------------------------------------------------------------------------------


 

(b)           Merchant shall have obtained the Approval Order on or before
August 14, 2008.

 

(c)           Subject to the rights and limitations set forth in the
Intercreditor Agreement and the DIP Orders, Merchant shall have obtained the
consent of GECC, as agent for the Lenders, the Indenture Trustee, and the Ad Hoc
Noteholder Committee to this Agreement.

 

Section 11.             Representations, Warranties and Covenants.

 

11.1         Merchant’s Representations, Warranties and Covenants.  Merchant
hereby represents, warrants and covenants in favor of Agent as follows:

 

(a)         each entity comprising Merchant (i) is a corporation duly organized,
validly existing and in good standing under the laws of the state or province of
its formation (except as may be a result of the commencement any Chapter 11
Cases for Merchant); (ii) has all requisite corporate power and authority to
own, lease and operate its assets and properties and to carry on its business as
presently conducted; and (iii) is, and during the Sale Term will continue to be,
duly authorized and qualified to do business and in good standing in each
jurisdiction where the nature of its business or properties requires such
qualification, including all jurisdictions in which the Stores are located,
except, in each case, to the extent that the failure to be in good standing or
so qualified could not reasonably be expected to have a material adverse effect
on the ability of Merchant to execute and deliver this Agreement and perform
fully its obligations hereunder.

 

(b)         Except as may be required in connection with the issuance of the
Approval Order, and subject to the consent of the Lenders, the Indenture
Trustee, and the Ad Hoc Noteholder Committee (subject to the rights and
limitations set forth in the Intercreditor Agreement and the DIP Orders ):
(i) the Merchant has the right, power and authority to execute and deliver this
Agreement and each other document and agreement contemplated hereby
(collectively, together with this Agreement, the “Agency Documents”) and to
perform fully its obligations thereunder; (ii) Merchant has taken all necessary
actions required to authorize the execution, delivery and performance of the
Agency Documents, and no further consent or approval is required for Merchant to
enter into and deliver the Agency Documents, to perform its obligations
thereunder and to consummate the Sale, except for any such consent the failure
of which to be obtained could not reasonably be expected to have a material
adverse effect on the ability of Merchant to execute and deliver this Agreement
and perform fully its obligations hereunder; and (iii) each of the Agency
Documents has been duly executed and delivered by Merchant and constitutes the
legal, valid and binding obligation of Merchant enforceable in accordance with
its terms.

 

(c)         Merchant owns, and will own at all times during the Sale Term, good
and marketable title to all of the Merchandise to be included in the Sale, free
and clear of all liens, claims and encumbrances of any nature, other than the
liens listed on Exhibit 11.1(c) and any applicable statutory liens.  Merchant
shall not create, incur, assume or suffer to exist any security interest, lien
or other charge or encumbrance upon or with respect to any of the Merchandise or

 

25

--------------------------------------------------------------------------------


 

the Proceeds other than as provided for herein (including those listed on
Exhibit 11.1(c)).  Any Approval Order shall provide that all such liens shall be
transferred to and attach only to the Guaranteed Amount or other amounts payable
to Merchant hereunder.

 

(d)         Merchant has maintained its pricing files in the ordinary course of
business, and prices charged to the public for goods are the same in all
material respects as set forth in such pricing files for the periods indicated
therein (without consideration of any point of sale markdowns, except with
respect to Aged Merchandise, where the point of sale markdown is reflected in
the price files, and all pricing files and records are true and accurate in all
material respects as to the actual cost to Merchant for purchasing the goods
referred to therein and as to the selling price to the public for such goods
(without consideration of any point of sale markdowns, other than with respect
to Aged Merchandise) as of the dates and for the periods indicated therein. 
Merchant represents that (i) the ticketed prices of all items of Merchandise do
not and shall not include any Sales Taxes and (ii) all registers located at the
Stores are programmed to correctly compute all Sales Taxes required to be paid
by the customer under applicable law, as such calculations have been identified
to Merchant by its retained service provider.

 

(e)         Except with respect to Merchant’s termination of point of sale
events prior to the Sale Commencement Date in the manner previously disclosed to
Agent, Merchant has not marked up or raised, and shall not up to the Sale
Commencement Date mark up or raise, the price of any items of Merchandise, or
removed or altered any tickets or any indicia of clearance merchandise, except
in the ordinary course of business and except for the effects of the termination
of promotional events.

 

(f)          Through the Sale Commencement Date, Merchant shall ticket or mark
all items of inventory received at the Stores prior to the Sale Commencement in
a manner consistent with similar Merchandise located at the Stores and in
accordance with Merchant’s ordinary course past practices and policies relative
to pricing and marking inventory.  To the extent Merchandise is not pre-ticketed
prior to its receipt in the Distribution Centers, Agent shall be responsible for
ticketing Distribution Center Merchandise and/or On-Order Merchandise as same is
received in the Stores after the Sale Commencement Date.

 

(g)         Since July 1, 2008 Merchant has not, and through the Sale
Commencement Date Merchant shall not purchase for or transfer to or from the
Stores any merchandise or goods outside the ordinary course, except  for the
transfer of Distribution Center Merchandise to the Stores prior to the Sale
Commencement Date in a manner consistent with Merchant’s disclosures..  Since
July 1, 2008 Merchant has continued and will continue to replenish goods in the
Stores in a manner and at levels consistent with Merchant’s replenishment of
on-going stores, it being understood and agreed that such replenishment has not
and will not be consistent with historic and customary levels or practices, as a
result of, among other things, Merchant’s Chapter 11 filing and/or delays in
procuring shipments from its vendors.  From and after August 4, 2008, Merchant
shall discontinue designating replenishment for the Stores; provided however,
On-Order Merchandise earmarked for the Stores prior to August 8, 2008, to the
extent received, may

 

26

--------------------------------------------------------------------------------


 

continue to flow through to the Stores, with some arriving after the Sale
Commencement Date, but in any event prior to the Store Receipt Deadline.

 

(h)         To the best of Merchant’s knowledge, all Merchandise is in
compliance with all applicable federal, state or local product safety laws,
rules and standards.  Merchant shall provide Agent with its historic policies
and practices, if any, regarding product recalls prior to the Sale Commencement
Date.

 

(i)          Subject to the provisions of the Approval Order, throughout the
Sale Term, the Agent shall have the right to the unencumbered use and occupancy
of, and peaceful and quiet possession of, each of the Stores, the assets
currently located at the Stores and the utilities and other services provided at
the Stores.  Merchant shall, throughout the Sale Term, maintain in good working
order, condition and repair all cash registers, heating systems, air
conditioning systems, elevators, escalators and all other mechanical devices
necessary for the conduct of the Sale at the Stores.  Except any amounts owing
as a result of the commencement of any Chapter 11 Case, and absent a bona fide
dispute, throughout the Sale Term Merchant shall remain current on all expenses
and payables necessary for the conduct of the Sale (other than those relating to
any period prior to the commencement of any Chapter 11 Case), subject to any
restrictions that may be imposed under the Bankruptcy Code.

 

(j)          Except any amounts owing as a result of the commencement of any
Chapter 11 Cases, Merchant had paid, and will continue to pay throughout the
Sale Term, all self-insured or Merchant funded employee benefit programs for
Store employees, including health and medical benefits and insurance and all
proper claims made or to be made in accordance with such programs (other than
those relating to any period prior to the commencement of any Chapter 11 Case).

 

(k)         Since July 1, 2008, Merchant has not intentionally taken, and shall
not throughout the Sale Term intentionally take, any actions with the intent of
increasing the Expenses of Sale, including, without limitation, increasing
salaries or other amounts payable to employees, except (i) there may have been
instances that, in an effort to encourage one or more employees to remain in
Merchant’s employ, Merchant increased the salaries of such employees (such
action not being with any intent to increase any Expense of the Sale or in
anticipation thereof); and (ii) to the extent an employee was due an annual
raise.

 

(l)          Except as may be impacted by the filing for Chapter 11 protection,
or otherwise restricted by the Chapter 11 filing, Merchant covenants to continue
to operate the Stores in all material respects in the ordinary course of
business from the date of this Agreement to the Sale Commencement Date by:
(i) selling inventory during such period at customary prices consistent with the
ordinary course of business; (ii) not promoting or advertising any sales or
in-store promotions (including POS promotions) to the public (except for
Merchant’s pending advertisements as of the date of this Agreement and/or
Merchant’s promotions for the period through the Sale Commencement Date, as
reflected on Exhibit 11.1(l)); (iii) except as may occur in the ordinary course
of business, not returning inventory to vendors and not transferring inventory
or supplies between or among Stores; and (iv) except as may occur in the
ordinary

 

27

--------------------------------------------------------------------------------


 

course of business, not making any management personnel moves or changes at the
Stores without prior written notice to and consultation with (but not approval
of) Agent.

 

(m)          The aggregate Cost Value of the Merchandise (excluding the
Additional Transfer Merchandise) as a percentage of the aggregate Retail Price
of the Merchandise (in each case as determined in accordance with the Inventory
Taking) (the “Cost Factor”) shall not be greater than 47% (the “Cost Factor
Threshold”) and to the extent that the actual Cost Factor for the  Merchandise
(excluding the Additional Transfer Merchandise) is greater than the Cost Factor
Threshold, then the Guaranty Percentage shall be adjusted (in addition to any
adjustment applicable pursuant to section 3.1(c) hereof) in accordance with
Exhibit 11.1(m)(i).  To the extent that the Additional Wamsutta Merchandise is
included as Merchandise, then the Cost Factor for the Additional Wamsutta
Merchandise included in the Sale shall not be greater than 35.5% (the “Wamsutta
Cost Factor Threshold”) and to the extent that the actual Cost Factor for the
Additional Wamsutta Merchandise included as Merchandise  is greater than the
Wamsutta Cost Factor Threshold, then the Guaranty Percentage attributable to the
Additional Wamsutta Merchandise (only) shall be adjusted (in addition to any
adjustment applicable pursuant to section 3.1(c) hereof) in accordance with
Exhibit 11.1(m)(ii).  For the purposes of this Agreement, “Retail Price” means
the current retail or aged price, as applicable, for each item of Merchandise,
as reflected in the Merchant’s Output SKU Master File, dated as of July 25,
2008.  For the purposes of this Agreement, “Excluded Price Adjustments” means
the following discounts or price adjustments offered by the Merchant: (i) point
of sale discounts or similar adjustments regardless of duration other than with
respect to (A) Aged Merchandise, for which the current selling price is
reflective of point of sale discounts, as reflected on the Output SKU Master
File, dated as of July 25, 2008; (ii) employee discounts; (iii) member or
customer appreciation points or coupons; (iv) multi-unit purchase discounts;
(v) adjustments for damaged, defective or “as-is” items; (vi) coupons
(Merchant’s or competitors’), catalog, website, or circular prices, or “buy one
get one” type discounts; (vii) customer savings pass discounts or “bounce back”
coupons, or discounts for future purchases based on dollar value of past
purchases; (viii) obvious ticketing or marking errors; (x) instant (in-store) or
mail in rebates; or (ix) similar customer specific, temporary, or employee
non-product specific discounts or pricing accommodations.  If an item of
Merchandise has more than one ticketed price, or if multiple items of the same
SKU are ticketed at different prices, or have a different PLU price, and such
pricing does not otherwise qualify as an Excluded Price Adjustment, the lowest
ticketed, marked or PLU price on any such item shall prevail for such item or
for all such items within the same SKU, as the case may be, that are located
within the same location (as the case may be, the “Lowest Location Price”),
unless it is reasonably determined by Merchant and Agent that the applicable
Lowest Location Price was mismarked or such item was priced because it was
damaged or marked as “as is,” in which case the higher price shall control;
provided, however, in determining the Lowest Location Price with respect to any
item of Merchandise at a Store, the Lowest Location Price shall be determined
based upon the lowest ticketed, marked or PLU price for such item on a per Store
basis.  No adjustment to Retail Price shall be made with respect to different
ticketed price, marked price, or PLU prices for items located in different
Stores.  For purposes of this Agreement, the Cost Factor shall be calculated by
diving the aggregate Cost Value of the Merchandise by the aggregate Retail Price
(as defined herein) of the Merchandise.

 

28

--------------------------------------------------------------------------------


 

(n)           All documents, information and supplements provided by Merchant to
Agent in connection with Agent’s due diligence and the negotiation of this
Agreement were true and accurate in all material respects at the time provided.

 

(o)         To the best of Merchant’s knowledge, Merchant has not since July 1,
2008 shipped any Excluded Defective Merchandise from the Distribution Centers to
the Stores.  Merchant will not ship any Excluded Defective Merchandise from the
date of this Agreement from the Distribution Centers to the Stores.

 

(p)         Merchant has not transferred any employees to or from any Store
within the past 45 days, except as detailed on Exhibit 11.1(p).

 

(q)           Merchant will not, prior to the Sale Termination Date, offer any
promotions or discounts at its retail store locations that are not closing,
except as detailed on Exhibit 11.1(q) and other than in connection with further
store closing sales approved by the Bankruptcy Court.

 

(r)            Through the date Merchant exercises the Additional Stores
Inclusion Option, Merchant shall continue to operate the Additional Stores in a
manner consistent with its operation of its other on-going retail store
locations.

 

11.2       Agent’s Representations, Warranties and Covenants.  Each entity
comprising Agent hereby represents, warrants and covenants in favor of Merchant
as follows:

 

(a)           Each entity comprising Agent: (i) is a limited partnership,
corporation or limited liability company (as the case may be) duly and validly
existing and in good standing under the laws of the State of its organization;
and (ii) has all requisite power and authority to carry on its business as
presently conducted and to consummate the transactions contemplated hereby.

 

(b)           Agent has the right, power and authority to execute and deliver
each of the Agency Documents to which it is a party and to perform fully its
obligations thereunder.  Agent has taken all necessary actions required to
authorize the execution, delivery and performance of the Agency Documents, and
no further consent or approval is required on the part of Agent for Agent to
enter into and deliver the Agency Documents, to perform its obligations
thereunder and to consummate the Sale.  Each of the Agency Documents has been
duly executed and delivered by the Agent and constitutes the legal, valid and
binding obligation of Agent enforceable in accordance with its terms.  No court
order or decree of any federal, state or local governmental authority or
regulatory body is in effect that would prevent or impair, or is required for,
Agent’s consummation of the transactions contemplated by this Agreement (other
than the Approval Order), and no consent of any third party which has not been
obtained is required therefor, other than as provided herein.  No contract or
other agreement to which Agent is a party or by which Agent is otherwise bound
will prevent or impair the consummation of the transactions contemplated by this
Agreement.

 

29

--------------------------------------------------------------------------------


 

(c)           No action, arbitration, suit, notice or legal administrative or
other proceeding before any court or governmental body has been instituted by or
against Agent, or has been settled or resolved or, to Agent’s knowledge, has
been threatened against or affects Agent, which questions the validity of this
Agreement or any action taken or to be taken by Agent in connection with this
Agreement or which, if adversely determined, would have a material adverse
effect upon Agent’s ability to perform its obligations under this Agreement.

 

(d)           The Sale shall be conducted in compliance with all applicable
state and local laws, rules and regulations and Merchant’s leases and other
agreements, except as provided for in the Sale Guidelines and Approval Order.

 

Section 12.           Insurance.

 

12.1         Merchant’s Liability Insurance.  Merchant shall continue until the
Sale Termination Date, in such amounts as it currently has in effect, all of its
liability insurance policies, including, but not limited to, products liability,
comprehensive public liability, auto liability and umbrella liability insurance,
covering injuries to persons and property in, or in connection with, Merchant’s
operation of the Stores and shall endeavor to cause Agent to be named as an
additional named insured (as its interest may appear) with respect to all such
policies.  Merchant shall deliver to Agent certificates evidencing such
insurance setting forth the duration thereof and naming Agent as an additional
named insured, in form reasonably satisfactory to Agent.  All such policies
shall require at least thirty (30) days’ prior notice to Agent of cancellation,
non-renewal or material change during the Sale Term.  In the event of a claim
under any such policies, Merchant shall be responsible for the payment of all
deductibles, retentions or self-insured amounts thereunder, unless it is
determined that liability arose by reason of the wrongful acts or omissions or
negligence of Agent, or Agent’s employees, independent contractors or agents
(including Merchant’s employees being supervised by Agent).

 

12.2         Merchant’s Casualty Insurance.  Merchant will provide throughout
the Sale Term, at Agent’s cost as an Occupancy Expense hereunder, fire, flood,
theft and extended coverage casualty insurance covering the Merchandise in a
total amount equal to no less than the retail value thereof.  From and after the
date of this Agreement until the Sale Termination Date, all such policies will
also name Agent as loss payee (as its interest may appear).  In the event of a
loss to the Merchandise on or after the date of this Agreement, the Proceeds of
such insurance attributable to the Merchandise, plus any self insurance amounts
and the amount of any deductible or self-insured retention (which amounts shall
be paid by Agent as an Expense), shall constitute Proceeds hereunder.  Merchant
shall deliver to Agent certificates evidencing such insurance, setting forth the
duration thereof and naming the Agent as loss payee (as its interest may
appear), in form and substance reasonably satisfactory to Agent.  All such
policies shall require at least thirty (30) days’ prior notice to the Agent of
cancellation, non-renewal or material change during the Sale Term.  Merchant
shall not make any change in the amount of any deductibles or self insurance
amounts prior to the Sale Termination Date without Agent’s prior written
consent.

 

30

--------------------------------------------------------------------------------


 

12.3         Agent’s Insurance.  Agent shall maintain at Agent’s cost and
expense throughout the Sale Term, in such amounts as it currently has in effect,
comprehensive public liability insurance policies covering injuries to persons
and property in or in connection with Agent’s agency at the Stores, and shall
cause Merchant to be named as additional insureds and loss payees with respect
to such policies.  Agent shall deliver to Merchant certificates evidencing such
insurance policies setting forth the duration thereof and naming Merchant as
additional insureds, in form and substance reasonably satisfactory to Merchant. 
In the event of a claim under any such policies, Agent shall be responsible for
the payment of all deductibles, retentions or self-insured amounts thereunder,
unless it is determined that liability arose by reason of the wrongful acts or
omissions or negligence of Merchant or Merchant’s independent contractors or
agents, other than Agent or Agent’s employees, agents or independent contractors
(including Merchant’s employees under Agent’s supervision).

 

12.4         Worker’s Compensation Insurance.  Merchant shall at all times
during the Sale Term maintain in full force and effect workers’ compensation
insurance (including employer liability insurance) covering all Retained
Employees in compliance with all statutory requirements.

 

Section 13.     Indemnification

 

13.1         Merchant Indemnification.  Merchant shall indemnify and hold Agent
and its officers, directors, employees, agents and independent contractors
(collectively, “Agent Indemnified Parties”) harmless from and against all
claims, demands, penalties, losses, liability or damage, including, without
limitation, reasonable attorneys’ fees and expenses, directly or indirectly
asserted against, resulting from or related to: (i) Merchant’s material breach
of or failure to comply with any of its agreements, covenants, representations
or warranties contained in any Agency Document; or (ii) the gross negligence
(including omissions) or willful misconduct of Merchant, or its officers,
directors, employees, agents or representatives.

 

13.2         Agent Indemnification.  Agent shall indemnify and hold Merchant and
its officers, directors, employees, agents and representatives harmless from and
against all claims, demands, penalties, losses, liability or damage, including,
without limitation, reasonable attorneys’ fees and expenses, directly or
indirectly asserted against, resulting from, or related to: (i) Agent’s material
breach of or failure to comply with any of its agreements, covenants,
representations or warranties contained in any Agency Document; (ii) any claims
by any party engaged by Agent as an employee or independent contractor arising
out of such employment; and (iii) the gross negligence (including omissions) or
willful misconduct of Agent, its officers, directors, employees, agents or
representatives.

 

Section 14.             Defaults.  The following shall constitute “Events of
Default” hereunder:

 

(a)           The Merchant or Agent shall fail to perform any material
obligation hereunder if such failure remains uncured ten (10) days after receipt
of written notice thereof; or

 

31

--------------------------------------------------------------------------------


 

(b)           Any representation or warranty made by Merchant or Agent proves
untrue in any material respect as of the date made and, to the extent curable,
continues uncured ten (10) days after written notice to the defaulting party.

 

(c )          The Sale is terminated or materially interrupted or impaired for
any reason other than (i) an Event of Default by Agent; or (ii) any other
material breach or action by Agent not authorized under the Agency Agreement;
provided however, it is expressly understood that Merchant’s conduct of “store
closing”, “going out of business” or similar themed sales pursuant to another
order of the Bankruptcy Court (the “Other Store Closings”) during a period that
overlaps with the Sale Term shall not be deemed an Event of Default, or a
material interruption of impairment of the Sale or this Agreement and Agent
acknowledges that it has not remedies under this Agreement in connection with,
or a result of, such Other Store Closings.

 

Any party’s damages or entitlement to equitable relief on account of an Event of
Default shall be determined by the Bankruptcy Court.

 

Section 15.             Miscellaneous.

 

15.1         Notices.  All notices and communications provided for pursuant to
this Agreement shall be in writing and sent by email, by hand, by facsimile or
by Federal Express or other recognized overnight delivery service, as follows
(with Merchant and Agent to receive all notices regardless of their origin):

 

If to the Agent:

GORDON BROTHERS RETAIL

 

PARTNERS, LLC

 

101 Huntington Avenue, 10th Floor

 

Boston, MA 02199

 

Attention: Michael Chartock

 

Tel: 617-210-7116

 

Fax: 617-531-7906

 

Email: mchartock@gordonbrothers.com

 

 

 

HILCO MERCHANT RESOURCES, LLC

 

5 Revere Drive, Suite 206

 

Northbrook, IL 60062

 

Attn: Joseph Malfitano

 

Tel: 847-504-3257

 

Fax: 847-897-0868

 

Email: jmalfitano@hilcotrading.com

 

 

If to the Merchant:

LINENS HOLDING CO.

 

6 Brighton Road

 

Clifton, NJ 07012

 

Attn:

Frank Rowan

 

 

Dave Coder

 

32

--------------------------------------------------------------------------------


 

 

Fax:

(973) 836-0309

 

 

Email: frowan@lnt.com

 

 

dcoder@lnt.com

 

 

With a copy to:

ASSET DISPOSITION ADVISORS, LLC

 

499 Park Avenue

 

New York, NY 10022

 

Attn:

Paul Traub

 

 

Steven Fox

 

Tel:

(212) 573-9084

 

Fax:

(212) 652-3863

 

 

 

 

RICHARDS, LAYTON, & FINGER, P.A.

 

920 N. King Street

 

Wilmington, DE 19801

 

Attn:

Mark D. Collins

 

 

Michael J. Merchant

 

Tel:

(302) 651-7700

 

Fax:

(302) 651-7701

 

Email:

Collins@rlf.com

 

 

Merchant@rlf.com

 

 

 

GARDERE WYNNE SEWELL LLP

 

1601 Elm Street, Suite 3000

 

Dallas, TX 75201

 

Attn:

Stephen A. McCartin, Esq.

 

 

Randy Ray, Esq.

 

Fax:

(214) 999-3544

 

Email:

smccartin@gardere.com

 

 

rray@gardere.com

 

 

 

MORGAN, LEWIS & BOCKIUS LLP

 

101 Park Avenue

 

New York, NY 10178

 

Attn:   Neil E. Herman, Esq.

 

Fax:     (212) 309-6001

 

Email: nherman@morganlewis.com

 

 

If to Lenders:

GENERAL ELECTRIC CAPITAL

 

CORPORATION

 

401 Merritt 7

 

125 Summer Street, 12th Floor

 

Boston, MA 02110

 

Attention: Mark Forti

 

33

--------------------------------------------------------------------------------


 

 

Tel:

(617) 378-4779

 

Fax:

(617) 261-1206

 

 

 

With a copy to:

BINGHAM MCCUTCHEN LLP

 

150 Federal Street

 

Boston, MA 02110

 

Attention: Robert A. J. Barry, Esq.

 

Tel: (617) 951-8624

 

Email:  raj.barry@bingham.com

 

 

If to Indenture Trustee:

ROPES & GRAY LLP

 

1211 Avenue of the Americas

 

New York, NY 10036-8704

 

Attn:

Mark I. Bane, Esq.

 

 

Anne H. Pak, Esq.

 

Tel:

(212) 596-9000

 

Fax:

(212) 596-9090

 

Email:

mark.bane@ropesgray.com

 

 

anne.pak@ropesgray.com

 

 

If to Ad Hoc Noteholders

 

Committee:

KASOWITZ, BENSON, TORRES

 

& FRIEDMAN LLP

 

1633 Broadway

 

New York, NY 10019

 

Attn:

David M. Friedman, Esq.

 

 

Adam L. Shiff, Esq.

 

Tel:

(212) 506-1700

 

Fax:

(212) 506-1800

 

Email:

dfriedman@kasowitz.com

 

 

ashiff@kasowitz.com

 

 

 

If to the Official Committee

 

of Unsecured Creditors:

OTTERBOURG, STEINDLER, HOUSTON

 

& ROSEN, P.C.

 

230 Park Avenue

 

New York, NY 10169-0075

 

Attn:

Glenn B. Rice, Esq.

 

Tel:

(212) 661-9829

 

Fax:

(212) 982-6104

 

Email:

grice@oshr.com

 

34

--------------------------------------------------------------------------------


 

15.2         Governing Law. This Agreement shall be governed and construed in
accordance with the laws of the Delaware without regard to conflicts of laws
principles thereof, except where governed by the Bankruptcy Code in the event of
the commencement of the Chapter 11 Cases.

 

15.3         Entire Agreement.  This Agreement contains the entire agreement
between the parties hereto with respect to the transactions contemplated hereby
and supersedes and cancels all prior agreements, including, but not limited to,
all proposals, letters of intent or representations, written or oral, with
respect thereto.

 

15.4         Amendments.  This Agreement may not be modified except in a written
instrument executed by each of the parties hereto (including the Lenders);
provided however, Merchant shall consult with the Indenture Trustee, the Ad Hoc
Noteholder Committee and the Official Committee prior to execution of any
amendment of this Agreement and shall afford such parties with a reasonable
opportunity (as determined by the circumstances associated with the amendment)
to object to the amendment and seek an order of the Bankruptcy Court preventing
such amendment.

 

15.5         No Waiver.  No consent or waiver by any party, express or implied,
to or of any breach or default by the other in the performance of its
obligations hereunder shall be deemed or construed to be a consent or waiver to
or of any other breach or default in the performance by such other party of the
same or any other obligation of such party.  Failure on the part of any party to
complain of any act or failure to act by the other party or to declare the other
party in default, irrespective of how long such failure continues, shall not
constitute a waiver by such party of its rights hereunder.

 

15.6         Successors and Assigns.  This Agreement shall inure to the benefit
of and be binding upon Agent and Merchant and their respective successors and
assigns; provided, however, that this Agreement may not be assigned by Merchant
or Agent to any party without the prior written consent of the other.

 

15.7         Execution in Counterparts.  This Agreement may be executed in two
or more counterparts, each of which shall be deemed an original but all of which
together shall constitute but one agreement.  This Agreement may be executed by
facsimile, and such facsimile signature shall be treated as an original
signature hereunder.

 

15.8         Section Headings.  The headings of sections of this Agreement are
inserted for convenience only and shall not be considered for the purpose of
determining the meaning or legal effect of any provisions hereof.

 

15.9         FF&E.   With respect to the FF&E owned by Merchant (the “Owned
FF&E”) and located at the Stores, at Merchant’s sole option, exercisable by
Merchant in writing on an individual Store by Store basis within thirty (30) 
days after the Sale Commencement Date, and on a Distribution Center by
Distribution Center basis within forty-five (45) after the Sale Commencement
Date, Agent shall, at Merchant’s election (“FF&E Election”), sell the FF&E in

 

35

--------------------------------------------------------------------------------


 

any such Store; provided however, Merchant shall have the right to (with the
consent of the Indenture Trustee, the Ad Hoc Noteholder Committee, and the
Lenders)  designate certain FF&E located at any of the Stores that Merchant does
not elect to have Agent sell.  In the event Merchant exercises Owned FF&E
Election with respect to the Owned FF&E in any Store(s), Agent be entitled to
receive a commission equal to twenty five percent (25%) of the net proceeds from
the sale of such FF&E (net of sales taxes and expenses, including any expenses
associated with the removal of such FF&E incurred by Merchant as part of such
sale); provided however Merchant shall be responsible for payment of expenses
incurred in connection with the disposition of the Owned FF&E in accordance with
a budget to be mutually agreed upon between Merchant and Agent;  provided
further however, Merchant may elect to receive, in lieu of proceeds net of
expenses and Agent’s commission, a lump sum payment, on a per Store basis, in an
amount to be agreed upon between Merchant, in consultation with Lenders, the
Indenture Trustee and the Ad Hoc Noteholders Committee (in accordance with their
respective rights under the Intercreditor Agreement and the DIP Orders), and
Agent, in which case all costs and expenses associated with the disposition
thereof shall be borne by Agent.   In either event, as of the Sale Termination
Date, Agent may abandon, in place, any unsold FF&E, at the Stores.  In the event
that Merchant elects to have someone other than the Agent dispose of the Owned
FF&E, Agent agrees that it shall cooperate with such party, provided however, it
is understood that such third party’s efforts shall not interfere with Agent’s
conduct of the Sale.  All net Proceeds from the disposition of the Owned FF&E,
net of sales taxes, Agent’s commission, and the expenses associated with the
disposition the Owned FF&E (collectively, the “Net FF&E Proceeds”), shall be
deposited in a segregated account designated solely for the deposit of the Net
FF&E Proceeds.

 

15.10       Reporting.  If requested, Agent shall furnish Merchant with weekly
reports reflecting the progress of the Sale, which shall specify the Proceeds
received to date and shall furnish Merchant with such other information
regarding the Sale as Merchant reasonably requests.  The Agent will maintain and
provide to Merchant sales records to permit calculation of and compliance with
any percentage of rent obligations under Store leases.  During the course of the
Sale, Merchant shall have the right to have representatives continually act as
observers of the Sale in the Stores, so long as they do not interfere with the
conduct of the Sale.

 

15.11       Agent.  All references to “Agent” hereunder shall mean each of Hilco
Merchant Resources, LLC and Gordon Brothers Retail Partners, LLC, jointly and
severally.

 

Section 16.   Security Interest.  Upon issuance of the Letter of Credit, and
payment of the Initial Guaranty Payment, and effective as of the Payment Date,
Merchant hereby grants to Agent a first priority security interest in and lien
upon the Merchandise and the Proceeds to secure all obligations of Merchant to
Agent hereunder; provided, however, until the payment of the Guaranteed Amount,
Expenses, and the Recovery Amount, if any, in full, the security interest
granted to Agent hereunder shall remain junior and subordinate in all respects
to the security interest of Lenders, the Indenture Trustee, and the Noteholders,
in each case to the extent of the unpaid portion of the Guaranteed Amount,
Expenses, and the Recovery Amount, if any.  Upon entry of the Approval Order,
and payment of the Initial Guaranteed Payment pursuant to Section 3.3 hereof,
and the issuance of the Letter of Credit, the security interest granted to Agent

 

36

--------------------------------------------------------------------------------


 

hereunder shall be deemed properly perfected without the need for further
filings or documentation.

 

37

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Agent and Merchant hereby execute this Agreement by
their duly authorized representatives as a sealed instrument as of the day and
year first written above.

 

 

LINENS HOLDING CO.,

 

On Behalf of Itself and its Affiliated Debtors

 

and Debtors-in-Possession

 

 

 

By: 

/s/ M.F. GRIES

 

Name:

M.F. Gries

 

Its:

Interim CEO

 

 

 

HILCO MECHANT RESOURCES, LLC

 

 

 

 

 

By:

/s/ JOSEPH MALFITANO

 

Name:

Joseph Malfitano

 

Title:

VP, Assistant General Counsel, Member

 

 

 

 

 

 

GORDON BROTHERS RETAIL

 

PARTNERS, LLC

 

 

 

 

 

By:  

/S/ MICHAEL CHARTOCK

 

Name:

Michael Chartock

 

Title:

Principal-Managing Director

 

 

 

 

CONSENTED AND AGREED TO

 

AS IT RELATES TO SECTIONS 3.3, 3.4

 

4.2, 15.9 AND 16 HEREOF, BY:

 

 

 

GENERAL ELECTRIC CAPITAL CORPORATION

 

 

 

By: 

/S/ MARK J. FORTI

 

Name

Mark J. Forti

 

Title

Duly Authorized Signatory

 

 

38

--------------------------------------------------------------------------------